

Exhibit 10.2
cfmlogo.jpg [cfmlogo.jpg]
 
 
 
GE
Aviation


Packey Velleca
Sales Director, North America
One Neumann Way
Cincinnati, OH 45215
USA





Confidential treatment has been requested for portions of this document. This
copy of the document filed as an Exhibit
Omits the confidential information subject to the confidentiality request.
Omissions are designated by the symbol […***…].
A complete version of this document has been filed separately with the
Securities and Exchange Commission.
General Terms Agreement
No. 1-0000008363


For CFM56 Engines


between
CFM International Inc.


and
Allegiant Air, LLC and
Sunrise Asset Management, LLC


PROPRIETARY INFORMATION NOTICE The information contained in this document is CFM
Proprietary Information and is disclosed in confidence. It is the property of
CFM and shall not be used, disclosed to others, or reproduced without the
express written consent of CFM. If consent is given for reproduction in whole or
in part, this notice and the notice set forth on each page of this document
shall appear on any such reproduction. Export control laws may also control the
information contained in this document. Unauthorized export or re-export is
prohibited.




Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 1 of 41

--------------------------------------------------------------------------------




THIS GENERAL TERMS AGREEMENT No. 1-0000008363 (“Agreement”), dated July 26, 2016
(the “Effective Date”), is made and entered into by and between CFM
International, Inc. (hereinafter referred to as “CFM”), a company duly organized
under the laws of the State of the Delaware, located at 6440 Aviation Way, West
Chester, Ohio 45069, USA, and jointly owned by the General Electric Company, a
New York corporation (hereinafter referred to as “GE”) and SNECMA S.A.S., a
French company (hereinafter referred to as “SNECMA”) and Allegiant Air, LLC
(“Allegiant”) and Sunrise Asset Management, LLC (“SAM”), each, limited liability
companies duly organized under the laws of Nevada, USA and located in Las Vegas,
NV USA (together or separately hereinafter referred to as “Customer”). CFM and
Customer are collectively referred to in this Agreement as the “Parties” or
individually as a “Party”.






WITNESSETH
WHEREAS, Customer has purchased and Allegiant operates Aircraft equipped with
installed Engines, and
WHEREAS, the Parties desire to enter into this Agreement to establish the terms
and conditions governing the sale by CFM and the purchase by Customer of
Products (as defined below), and services to be supplied by CFM in support of
installed Engines and Products for use by Customer with respect to its
Customer’s Activities, and
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
respective Parties hereto agree as follows to the respective Sections of this
Agreement. Capitalized terms used herein that are otherwise undefined shall have
the meanings ascribed to them in Section I (“Definitions”), unless the context
requires otherwise.




Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 2 of 41

--------------------------------------------------------------------------------




SECTION I - DEFINITIONS
These definitions shall apply for all purposes of this Agreement unless the
context otherwise requires.
“Agreement” means this General Terms Agreement, together with all exhibits, and
specific transaction agreements (“Letter Agreements”) and attachments, between
CFM and Customer.
“Aircraft” means the Airbus A320CEO aircraft equipped with installed Engines.
"Airworthiness Authorities" means the Federal Aviation Administration of the
United States Department of Transportation (“FAA”) and the European Aviation
Safety Agency (“EASA”), (superseding the JAA and/or the responsible National
Airworthiness Authorities of the European Union (NAAs), as applicable), which
are also individually and separately referred to in this Agreement as the
“Airworthiness Authority”.
“Airworthiness Directive” means a requirement for the Inspection, repair or
modification of the Engine or any portion thereof as issued by Airworthiness
Authorities.
“ATA” means the Air Transport Association of America.
“CFM Controls and Accessories” means controls and accessories on Engines or
Spare Engines and sold by CFM on a direct purchase.
“CFM Service Bulletin” or "SB" - The document as issued by CFM to notify the
Customer of modifications, substitution of parts, special inspections, special
checks, or conversion of an Engine from one model to another.
“Critical Part” or “LLP” is an engine rotor or major static structural part with
an airworthiness limitation approved by the Airworthiness Authority.
“Critical Influencing Part” is a part, listed in the then-current Engine manual
as published by CFM, that experience has shown can directly or indirectly
influence the boundary conditions of the lifing system used to determine the LLP
airworthiness limitations.
“Customer’s Activities” means, in the case of Allegiant, public passenger
commercial flight service purposes, including carriage of associated
baggage/cargo, training of flight personnel and ferry positioning of Aircraft,
and, in the case of SAM, inter alia, the purchase, ownership and lease to
Allegiant and third parties of aircraft (including the Aircraft), engines
(including the Engines) and parts.
“Customer Response Center or CRC” means “AOC” Aviation Operations Center, or
“CSC” Customer Support Center which provides 24 hours, 7 day a week support for
Customer’s technical and business inquiries.
"CWC" means CFM Customer Web Center.
“Data” means all information and data of any type, form or nature (including,
but not limited to, designs, drawings, blueprints, tracings, plans, models,
layouts, software, specifications, technical publications, electronic
transmittals, customer website data and memoranda) which may be furnished or
made available to Customer, directly or indirectly, as the result of this
Agreement.


Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 3 of 41

--------------------------------------------------------------------------------




“Day(s)” means a calendar day unless expressly stated otherwise in writing. When
the word “Day” is used in relation to the day that the performance is due, then
if such day is a Saturday or a Sunday or a day on which business of such nature
is not carried out in the United States or France or in the state of
incorporation of the Customer, performance shall be postponed until the next
Day.
“Departure Records” means the disposition decisions and all departures from CFM
shop manuals regarding CFM Parts and component repairs and the CFM approvals
thereof.
“Derivative Data” means data (i) generated from use of CFM Products and software
and/or, (ii) data created by CFM that is aggregated and/or compiled on a generic
basis from CEOD and/or otherwise developed from CEOD.
“Engine” means the FAA/EASA certified CFM56-5B engine(s) installed on Aircraft
operated by Customer.
“Expendable Parts” means those Parts which must routinely be replaced during
Inspection, repair, or maintenance, whether or not such Parts have been damaged,
and other Parts which are customarily replaced at each such Inspection and
maintenance period such as filter inserts and other short-lived items which are
not dependent on wear out but replaced at predetermined intervals.
“Failed Parts” means those Parts and Expendable Parts suffering a Failure, and
including Parts suffering Resultant Damage.
“Failure” means the breakage of a Part, failure to function of a Part, or damage
to a Part, rendering it not Serviceable and such breakage, failure or damage has
been determined to be due to causes within CFM’s control, including, but not
limited to: i) a defect in design, ii) any defect in material, iii) breakage,
failure or damage in a Part caused by selection of material, iv) breakage,
failure or damage in a Part caused by the process of manufacturing, or v)
workmanship. Failure does not include any such breakage, malfunction or damage
that is due to normal wear and tear.
“Flight Cycle” means the complete running of an Engine from start through any
condition of flight and ending at Engine shutdown. A "touch-and-go landing"
shall be considered as a Flight Cycle.
“Flight Hours” means the cumulative number of airborne hours in operation of
each Engine computed from the time an aircraft leaves the ground until it
touches the ground at the end of a flight.
“Foreign Object Damage” means any damage to the Engine caused by objects that
are not part of the Engine and Engine optional equipment.
"Inspection" means the observation of an Engine or Parts thereof, through
disassembly or other means, for the purpose of determining serviceability.
“Labor Allowance” means a CFM credit calculated by multiplying the established
labor rate by man-hours allowed for disassembly, reassembly (when applicable),
and for Parts repair. If a Labor Allowance is granted for a repair, it shall not
exceed the credit that would have been quoted if the Part had not been
repairable. The established labor rate means either (a) the then current labor
rate mutually agreed between CFM and Customer if the work has been performed by
Customer, or (b) the then current labor rate agreed between CFM and the third
party repair and overhaul shop if the work has been performed by such repair and
overhaul shop.


Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 4 of 41

--------------------------------------------------------------------------------




“Module” means a major sub-assembly of any of the Engines described in the
applicable letter agreements.
“Part” means only those FAA/EASA certified Engine and Engine Module Parts which
have been sold originally to Customer by CFM for commercial use. The term
excludes parts that were furnished on new Engines and Modules but are procured
directly from vendors. Such parts are covered by the vendor warranty and the CFM
“Vendor Warranty Back Up.” Also excluded are Expendable Parts.
“Parts Credit Allowance” means the credit granted by CFM to Customer, in
connection with either a CFM-declared campaign change or the Failure of a Part
under warranty, based on the price of a replacement Part at the time the Part is
removed. This credit may take the form of a replacement Part at CFM’s option.
“Part Cycles” means the total number of Flight Cycles accumulated by a Part.
“Parts Repair” means the CFM recommended rework or restoration of Failed Parts
to a Serviceable condition.
“Part Time” means the total number of Flight Hours accumulated by a Part.
“Product(s)” means Spare Engines, Modules, Parts, related optional equipment,
shipping stand in support of a Spare Engine, Engine thrust upgrade, technical
data and other products, offered for sale by CFM from time to time.
“Resultant Damage” means the damage suffered by a Part in warranty because of a
Failure of a Part or Expendable Part within the same engine.
“Scrapped Parts” means those Parts determined by CFM to be un-Serviceable and
not repairable by virtue of reliability, performance or repair costs. Such Parts
shall be considered as scrapped if they bear a scrap tag duly countersigned by a
CFM representative. Such Parts shall be destroyed and disposed of by Customer
unless requested by CFM for engineering analysis, in which event any handling
and shipping shall be at CFM’s expense.
“Security” or “Securities” means any one or all payment securities, including
but not limited to, irrevocable documentary credits, and/or standby letters of
credit, and/or parent company guarantee, all being both in a form, and issued
from a bank and/or party, acceptable to CFM.
“Serviceable” when used to describe an Engine or Part, means in an airworthy
condition within the limits defined in the applicable Engine manuals,
specification and/or publications by the type certificate holder.
“Spare Engine” means an engine acquired in support of Customer's fleet of
Aircraft for use as a spare Engine when another Engine in such fleet is
unavailable due to damage or is otherwise being repaired or serviced.
“Student-Days” means the number of students multiplied by the number of class
days.


Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 5 of 41

--------------------------------------------------------------------------------




“Ultimate Life” of a rotating Part means the approved limitation on use of a
rotating Part, in cumulative Flight Hours or Flight Cycles, which the
Airworthiness Authority establishes as the maximum period of allowed operational
time for such rotating Parts in Customer service, with periodic repair and
restoration.
“within CFM’s control” or “within the control of CFM” means any act, omission or
decision by CFM and its suppliers, subcontractors, and agents, and their
respective officers, directors, employees, agents, representatives and all of
their successors and assigns, pertaining to any Product, including any Engine,
its design, manufacture, workmanship, repair, advice, and handling.
SECTION II – TERMS AND CONDITIONS
ARTICLE 1 - PRODUCTS
A.
Customer may purchase under the terms and subject to the conditions hereinafter
set forth, Product(s) in quantities and in configurations reasonably required to
support Customer’s Activities and the Aircraft applications operated by Customer
in connection therewith. This Agreement supersedes and entirely replaces the
General Terms Agreement No. CFM5-01221 dated November 19, 2012 as amended by
Amendment A dated October 27, 2015 and such General Terms Agreement as amended
is void and of no further force or effect.

B.
CFM Repurchase Option. Customer and CFM agreement regarding the repurchase
option is as set forth in the applicable letter agreement.

ARTICLE 2 - PRODUCT PRICES
A.
In General. The selling price of Products will be the respective prices which
are quoted in the CFM Spare Parts Price Catalog, as revised from time to time
(the “Spare Parts Catalog” or “Catalog”) or in CFM’s written quotation or
proposal from time to time and confirmed in a Letter Agreement for the purchase
of Spare Engines or in a purchase order placed by Customer and accepted by CFM.
CFM shall quote such prices in U.S. Dollars and Customer shall pay for Products
in U.S. Dollars. All Product prices include the cost of CFM’s standard tests,
Inspection and commercial packaging, but exclude, in the case of Spare Engines,
shipping stands, containers and engine covers. Transportation costs and costs
resulting from special Inspection, packaging, testing or other special
requirements, requested by Customer, will be paid for by Customer. CFM will
advise Customer in writing ninety (90) calendar days in advance of any changes
in prices affecting a significant portion of the prices in the Catalog. When
Customer requests delivery of Product that is less than the lead time quoted in
Spare Parts Catalog, expedite fees may apply, except for emergency cases if such
emergency cannot reasonably be forecasted by Customer.

B.
Spare Engines. Spare Engine prices will be quoted as base prices, subject to
escalation using the appropriate CFM Engine escalation provisions then in effect
between the parties as evidenced by the parties’ written expression thereof. The
appropriate CFM escalation provisions will be set forth in each applicable
Letter Agreement to this Agreement.



ARTICLE 3 - PRODUCT ORDER PLACEMENT


Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 6 of 41

--------------------------------------------------------------------------------




A.
The terms and conditions set forth herein are in lieu of all printed terms and
conditions appearing on Customer’s purchase orders.



B.
For each purchase order placed by Customer, CFM shall respond by confirming,
modifying or rejecting it within a reasonable period of time.



C.
For all Products, except Spare Engines, Customer may place purchase orders, in
preference, through the CWC, or EDI network (Spec2000), or any other electronic
mean, or as prescribed in said Catalogue or CFM's quotation, e-mail, facsimile
transmission, or telephone with written confirmation.



D.
For Spare Engines only, Customer will place a purchase order in a mutually
agreed upon format and shall include the information listed below (as
applicable). An original version shall be sent to CFM International Inc., Attn:
CFM Contracts Administration Dept., One Neumann Way, M/D Y7, Cincinnati, OH
45215 USA; and a copy to the Customer’s assigned CSM email address. Purchase
orders shall include the following information:

1)
Customer IATA Code;

2)
GTA Number;

3)
Customer headquarter address;

4)
Invoicing and/or Bill of Sale address including name, phone, fax and email;

5)
V.A.T. Number;

6)
Description of Product;

7)
Price;

8)
Quantity;

9)
Delivery date request;

10)
Shipping instructions;

11)
Freight forwarder address including contact name, phone, fax email and address;

12)
Address for logbook;

13)
Spare Engine delivery address.



ARTICLE 4 - DELIVERY, TITLE, TRANSPORTATION, RISK OF LOSS, & PACKAGING OF
PRODUCTS
A.
CFM shall deliver Products under each purchase order placed by Customer and
accepted by CFM, on a mutually agreed upon schedule consistent with CFM' s lead
times and set forth in each purchase order. Delivery dates are subject to (1)
timely receipt by CFM of all information necessary to permit CFM to proceed with
work immediately and without interruption, and (2) Customer's compliance with
the payment terms set forth herein.

B.
Shipment of Products shall be from CFM’s facility in Evendale, Ohio, U.S.A.,
Peebles, Ohio, U.S.A., Erlanger, Kentucky, U.S.A., or Villaroche, France, or
point of manufacture, or other facility at CFM’s option.

C.
Delivery of all Products shall be EX-Works (Incoterms 2010) point of
manufacture. Title to Products as well as risk of loss thereof or damage thereto
shall pass to Customer upon delivery



Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 7 of 41

--------------------------------------------------------------------------------




subject to CFM’s undertaking in G below. Upon such Delivery, CFM shall convey
good and marketable title to the Products, free and clear of all liens, claims,
charges, and encumbrances whatsoever and deliver to Customer such documentary
evidence of such conveyance of title (such as a bill of sale) as Customer
reasonably requests and in the case of Spare Engines, CFM will cooperate to
register the contract of sale thereof with the International Registry.
Customer shall be responsible for arranging transportation in compliance with
all relevant standards specific to Products, all risk and expense in obtaining
any required licenses and carrying out all customs formalities for the
exportation and importation of goods in accordance with the Article titled
“Government Authorization” of this Agreement; provided, however, CFM will give
advice and its cooperation as Customer may reasonably request in carrying out
such obligations.
Further, upon Customer's written request, CFM will assist Customer by
designating an appropriate freight forwarder, or by assisting export shipment of
Products, at Customer’s sole responsibility and expense, and CFM shall bear no
liability for the same.


D.
Unless otherwise instructed by Customer, CFM shall deliver each Product, except
for spare Parts, in accordance with CFM’s normal standards for domestic shipment
or export shipment, as applicable. The cost of any shipping stand or re-usable
container is not included in the price of Engines. In the event any such
CFM-owned items are not returned by Customer to the original point of shipment
in re-usable condition within thirty (30) calendar days after shipment, Customer
will pay CFM the price that CFM paid for such items upon receipt of CFM’s
invoice.

E.
CFM shall deliver spare Parts packaged and labeled in accordance with ATA
Specification No. 300, or to a revision mutually agreed in writing between CFM
and Customer. CFM shall notify Customer, where applicable, that certain spare
Parts are packed in unit package quantifies (UPQ's), or multiples thereof.

F.
If any Product is delayed by Customer beyond the agreed upon Delivery date, CFM
may place such Product in storage. In such event, all expenses incurred by CFM
for activities such as, but not limited to, preparation for and placement into
storage and handling, storage, inspection, preservation and insurance for the
period after the agreed upon Delivery date shall be paid by Customer upon
presentation of CFM's invoices.

G.
Customer and CFM shall cooperate to limit any possible taxes incurred by
Customer for Delivery of Products including delivery and sale thereof in such
other location that minimizes tax risk to Customer.

ARTICLE 5 - PAYMENT FOR PRODUCTS
Customer shall pay CFM with respect to Products purchased hereunder as set forth
in the attached Exhibit C.
ARTICLE 6 - TAXES AND DUTIES


Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 8 of 41

--------------------------------------------------------------------------------




Unless otherwise specified in this Agreement, CFM shall be responsible for and
pay directly […***…] (“CFM taxes”). Customer shall be responsible for and pay
directly when due and payable […***…] ("Customer taxes"). 


All payments due and payable to CFM by Customer under this Agreement shall be
made without deduction or withholding for Customer taxes, except that if
Customer shall be required by law to deduct or withhold any Customer taxes from
or in respect of any amount payable by it to CFM hereunder, the amount payable
by Customer shall be increased by such amount as may be necessary so that after
making all required deductions or withholdings (including deductions or
withholdings with respect to any additional amounts payable pursuant to this
sentence), CFM receives the same amount that it would have received if no such
deduction or withholding had been made.  Customer shall provide to CFM on a
timely basis, accurate official receipts for deducted or withheld taxes.


If claim is made against either Party (the “Taxed Party”)for any taxes for which
the other Party is liable hereunder (the “Obligor Party”), the Taxed Party shall
not pay except under protest, and if payment be made, shall use all reasonable
effort to obtain a refund thereof at the expense of the Obligor Party. If all or
any part of any such taxes are refunded, the Taxed Partyshall repay to the
Obligor Party such part thereof as the Obligor Party shall have paid. The
Obligor Party shall pay to the Taxed Party upon demand, all expenses (including
penalties and interest) incurred by the Taxed Partyin protesting payment and in
endeavoring to obtain such refund. If the Taxed Partyis nevertheless required to
pay taxes for which the Obligor Party is liable hereunder, the Obligor Party
shall, promptly upon presentation of Taxed Party invoice for the Obligor Party
taxes, pay to the Taxed Party, or furnish to the Taxed Partyevidence of
exemption therefrom, any Obligor Party taxes legally assessed or levied by any
governmental authority against the Taxed Party in connection with this
Agreement.


All rights to drawback of customs duties paid by CFM to the customs authorities
of the country of manufacture of any products shall belong to CFM.  Customer
agrees to cooperate with CFM to obtain a drawback.    


ARTICLE 7 - WARRANTY AND PRODUCT SUPPORT PLAN
Applicable warranties are set forth in Exhibit A relating to all new Engines or
Parts, including Expendable Parts, either purchased by Customer directly from
CFM or installed on Customer’s Aircraft as original equipment. Product support
activities are set forth in Exhibit B.
To the extent Customer has leased an Aircraft or acquired a used Aircraft,
Customer shall acquire the Engine Warranties rights to Engines installed on such
Aircraft leased/acquired by Customer only through a documented assignment of
such warranties from the leasing company/the previous Aircraft owner. Engine
Warranties rights so acquired by Customer shall be limited to the unexpired
portion thereof, if any, held by the leasing company/ the previous Aircraft
owner at the time of assignment to Customer. Upon Customer's acceptance of such
assignment, Customer further hereby agrees that, with respect to such assigned
warranties and the Products warranted thereby, it shall, in any event, be bound
by and comply with all of the terms and conditions, including the limitations,
set forth in this Agreement.
ARTICLE 8 - EXCUSABLE DELAY


Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 9 of 41

--------------------------------------------------------------------------------




CFM shall not be liable or in breach of its obligations under this Agreement to
the extent performance of such obligations is delayed or prevented, directly or
indirectly, by causes beyond its reasonable control, including acts of God,
fire, terrorism, war (declared or undeclared), severe weather conditions,
earthquakes, epidemics, insurrection, fault or negligence of Customer or
Customer’s suppliers or agents, any order or act by any governmental authority,
strikes, labor disputes, acts or threats of vandalism (including disruption of
technology resources), material shortages and delays in transportation caused by
one of the events set forth above (each an “Excusable Delay”). material
shortages and delays in transportation caused by one of the events set forth
above shall also be considered an Excusable Delay. Subject to the right of
Customer below, the delivery or performance date shall be extended for a period
equal to the time lost by reason of delay, including time to overcome the effect
of the delay. CFM shall use reasonable efforts to continue performance whenever
such causes are removed. In the event an Excusable Delay continues for a period
of […***…] beyond the scheduled delivery or performance date, subject to any
other rights of Customer under any Letter Agreement, Customer may, upon sixty
(60) calendar days written notice to CFM , cancel the part of this Agreement so
delayed, CFM shall return to Customer all payments relative to the canceled part
of this Agreement.
ARTICLE 9 - PATENTS
A.
CFM shall handle all claims and defend any suit or proceeding brought against
Customer insofar as based on a claim that any Engine and/or Product furnished
under this Agreement, without any alteration or further combination, constitutes
an infringement of any patent of the United States or France, or of any patent
of any other country that is signatory to Article 27 of the Convention on
International Civil Aviation signed by the United States and France at Chicago
on December 7, 1944, in which Customer is authorized to operate or in which
another customer pursuant to lawful interchange, lease or similar arrangement,
operates aircraft of Customer.

B.
Customer shall promptly notify CFM in writing and giving CFM authority,
information and assistance (at CFM’s expense) for the handling, defense or
settlement of any claim, suit or proceeding; provided, that CFM’s liability
hereunder shall be limited to the extent that CFM is materially prejudiced by
receipt of less than prompt notice from Customer and only to the extent thereof.
In case such Engine and/or Product is held in such suit or proceeding to
constitute infringement and the use of said Engine and/or Product is enjoined,
CFM shall, at its own expense and at its option, either (1) procure for Customer
the right to continue using such Engine and/or Product; (2) replace same with
satisfactory and non-infringing Engine and/or Product; or (3) modify same so it
becomes satisfactory and non-infringing Engine and/or Product. CFM shall defend,
indemnify and hold Customer harmless from and against any claim, demand, loss,
liability, cost and expenses, or damage arising from any loss or restriction on
use of the Engine, including any enjoining of the use thereof, even if
temporary, pursuant to or arising out of any claim of infringement.

C.
The remedies described in Paragraphs (A) and (B) above do not apply to any
Engine and/or Product (1) not purchased by Customer from CFM (except for Engine
and/or Product installed as original equipment on aircraft owned, leased or
operated by Customer); (2) that was changed, modified, or otherwise altered by
anyone other than CFM, its agents, suppliers, subcontractors and agents
(excluding, for the avoidance of doubt, overhaul and repair), or not used for
its intended purpose; or (3) that was manufactured by CFM to Customer’s unique



Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 10 of 41

--------------------------------------------------------------------------------




specifications or directions. In such cases, CFM assumes no liability whatsoever
for patent or copyright infringement, and Customer shall indemnify, defend and
hold CFM harmless from and against any claim or liability, including costs and
expense in defending any such claim or liability in respect thereto.
THE FOREGOING SHALL CONSTITUTE THE SOLE AND EXCLUSIVE REMEDY OF CUSTOMER AND THE
SOLE LIABILITY OF CFM FOR PATENT OR COPYRIGHT INFRINGEMENT BY ANY MATERIAL OR
PROCESS AND IS SUBJECT TO THE LIMITATION OF LIABILITY SET FORTH IN ARTICLE 12
“LIMITATION OF LIABILITY” THE PATENT WARRANTY OBLIGATIONS RECITED ABOVE ARE IN
LIEU OF ALL OTHER PATENT WARRANTIES WHATSOEVER, WHETHER ORAL, WRITTEN,
EXPRESSED, IMPLIED OR STATUTORY (INCLUDING ANY WARRANTY OF MERCHANTABILITY AND
FITNESS FOR PARTICULAR PURPOSE OR ANY IMPLIED WARRANTY ARISING FROM COURSE OF
DEALING, COURSE OF PERFORMANCE, OR USAGE OF TRADE).
ARTICLE 10 - DATA
A.
All Data is proprietary to and shall remain the property of CFM, GE or SNECMA,
as the case may be. All Data is provided to or disclosed to Customer in
confidence, and subject to applicable airworthiness regulations, and shall
neither (1) be used by Customer or be furnished by Customer to any other person,
firm or corporation for the design or manufacture or repair of any products,
articles, compositions of matter, or processes, or be used to train third
parties nor (2) be permitted out of Customer’s possession, or divulged to any
other person, firm or corporation, nor (3) be used in the creation, manufacture,
development, or derivation of any repairs, modifications, spare parts, designs
or configuration changes, or to obtain Airworthiness Authority or any other
government or regulatory approval of any of the foregoing, nor (4) give Customer
a license under any patents or rights owned or controlled by CFM, GE or SNECMA,
as the case may be. Data shall not be used for the maintenance, repair, or
assessment of continued airworthiness of any products not supplied or covered
under this Agreement. If CFM’s written consent is given for reproduction in
whole or in part, any existing notice or legend shall appear in any such
reproduction. Nothing in this Agreement shall preclude Customer from using such
Data for the modification, overhaul, repair, or maintenance work performed by
Customer or Customer’s-designated third-party repairer on CFM Products purchased
by Customer.

B.
Customer shall establish, maintain and follow a CFM approved Data control plan
(“Data Control Plan”) for ensuring that CFM proprietary technical Data is used
solely for purposes authorized by this Agreement. CFM designated third parties
and CFM technical support persons shall have the right to inspect and audit,
during company business hours which will not unreasonably disrupt Customer’s
business, Customer's Data Control Plan as well as the right to audit Customer’s
facilities for compliance with the Data Control Plan. CFM shall have the right
to reject or require reasonable correction of any work or procedures, which do
not comply with the Data Control Plan.  All living, salary and travel expenses
of CFM's personnel for visits under this Article shall be borne by CFM.

C.
CFM warrants that it either owns or will secure the right for Customer to use,
as set forth in this Paragraph, software delivered as part of an Engine by CFM
to Customer under this



Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 11 of 41

--------------------------------------------------------------------------------




Agreement. CFM agrees to provide to Customer, as part of the delivered Engines,
a copy of all software, in machine readable (object code) format, necessary
solely for the operation of Engines provided under this Agreement. CFM will
provide to Customer and Customer agrees to accept and execute all necessary
license agreements, if any, that are required to memorialize such rights to use
such software. Customer agrees that it shall have no rights to sublicense,
decompile or modify any software provided by CFM without the prior express
written consent of the owner of such software. Customer shall be solely
responsible for negotiating any licenses necessary to secure for Customer any
additional rights in any software.
D.
Customer shall provide CFM with access to continuous data generated by the
Electronic Engine Control (EEC) or by any device providing similar data, related
to engine parameters (the “Continuous Engine Operational Data” or “CEOD”).

At least thirty (30) calendar days prior to Customer’s first Engine delivery,
Customer and CFM shall agree on the amount and transfer method of recorded CEOD
to be downloaded in order to be representative of Customer operations with the
common goal of improving Aircraft operations. This initial amount may be further
modified to be representative of future Customer operations and CFM program
needs.
Notwithstanding the preceding paragraph, for the period of […***…] following the
start of flight operations for each Aircraft that enters the fleet, starting
with the first Engine of each model in operation, Customer shall exert its
reasonable efforts to download and transfer to CFM one hundred percent (100%) of
CEOD for each installed Engine.
For the period after […***…] of operation of each Aircraft, Customer shall make
its reasonable efforts to download and timely send to CFM the percentage of CEOD
representative of Customer flight operations determined above, provided however
that in case of operational events, squawks or alerts, Customer shall exert its
reasonable efforts to download recorded CEOD for both Engines of the affected
Aircraft within twenty-four (24) hours following such event and promptly
transfer to CFM such recorded CEOD.
CFM agrees to protect CEOD from unauthorized use or unauthorized or accidental
disclosure. Any CEOD may be used by CFM, its parent companies and their
affiliates, for 1) technical fleet and engine analysis, and/or 2) development of
and improvements to CFM products and services, provided that CFM parent
companies and their affiliates are subject to the same confidentially
obligations as CFM. Notwithstanding any provision to the contrary, it is
expressly understood and agreed that any Derivative Data generated by CFM is and
will remain the property of CFM. CFM will not provide Customer identification of
Derivative Data to any third party.
E.
The existence and the content of the Agreement are confidential and shall not be
disclosed by Customer or CFM to any third person, firm or corporation, without
the prior written consent of the other Party, which consent shall not be
unreasonably withheld; except (i) that Customer’s consent shall not be required
for disclosure by CFM of this Agreement and related data given by Customer to
CFM, to an Engine program participant, joint venture participant, engineering
service provider or consultant to CFM, all of whom must, likewise, agree to be
bound by confidentiality obligaitons as least as strict as set forth in this
Agreement, so as to enable CFM to perform its obligations under this Agreement
or to build the Engine or to provide



Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 12 of 41

--------------------------------------------------------------------------------




informational data; (ii) to the extent required by Government agencies
(including, without limitation, by the Securities and Exchange Commission and
filings required under its rules and regulations), by law, or to enforce this
Agreement; and (iii) to the extent necessary for disclosure to the Parties’
respective insurers, accountants or other professional advisors who must
likewise agree to be bound by confidentiality obligations at least as strict as
ones contained in the present Article. In the event (i) or (iii) occur, suitable
restrictive legends limiting further disclosure shall be applied. In the event
the Agreement, or other CFM Data is required to be disclosed or filed by
government agencies by law, or by court order, Customer shall notify CFM at
least ten (10) calendar days in advance of such disclosure or filing, shall
cooperate fully with CFM in seeking confidential treatment of sensitive terms of
the Agreement or such Data, and shall restrict such disclosure to the strictly
necessary as counsel to Customer shall determine after consultation with counsel
to CFM.
F.
Except otherwise agreed between the Parties, nothing contained in this Agreement
will convey to Customer the right to use CFM trademarks.

ARTICLE 11 - TERMINATION FOR INSOLVENCY
A.
Upon the commencement of any bankruptcy or reorganization proceeding by or
against either Party hereto (the "Defaulting Party"), the other Party (not in
default) hereto may, upon written notice to the Defaulting Party, cease to
perform any and all of its obligations under this Agreement and the purchase
orders hereunder (including, without limitation, continuing work in progress and
making deliveries or progress payments or down payments), unless the Defaulting
Party shall provide adequate assurance, in the opinion of the other Party
hereto, that the Defaulting Party will continue to perform all of its
obligations under this Agreement and the purchase orders hereunder in accordance
with the terms hereof, and will promptly compensate the other Party hereto for
any actual pecuniary loss resulting from the Defaulting Party being unable to
perform in full its obligations hereunder and under the purchase orders. If the
Defaulting Party or the trustee thereof shall fail to provide prompt adequate
assurance, upon notice to the Defaulting Party, this Agreement and all purchase
orders hereunder may be terminated It is understood that if CFM is the
Defaulting Party, it shall not be entitled to void or terminate performance
under existing warranties.

B.
Either Party at its option may terminate this Agreement or any purchase order
hereunder with respect to any or all of the Products to be furnished hereunder
which are undelivered or not furnished on the effective date of such termination
by giving the other Party written notice, as hereinafter provided, at any time
after a receiver of the other's assets is appointed on account of insolvency, or
the other makes a general assignment for the benefit of its creditors and such
appointment of a receiver shall remain in force un-dismissed, un-vacated or
un-stayed for a period of sixty (60) calendar days thereafter. Such notice of
termination shall be given thirty (30) calendar days prior to the effective date
of termination, except that, in the case of a voluntary general assignment for
the benefit of creditors, such notice need not precede the effective date of
termination.



ARTICLE 12 - LIMITATION OF LIABILITY


Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 13 of 41

--------------------------------------------------------------------------------




The liability of CFM to Customer arising out of, connected with, or resulting
from the manufacture, design, sale, possession, use or handling of any Product
and/or Engines installed on i) Customer’s owned or leased aircraft as original
equipment, or ii) CFM56 engines obtained, acquired, leased or operated before or
after the execution of the Agreement, and/or furnishing of services under this
Agreement, whether in contract, tort (including, without limitation, negligence,
but excluding willful misconduct or gross negligence of CFM, its subcontractors,
representatives and agents and any affiliate thereof, and excluding any Customer
claims and other indemnification provisions under this Agreement, which are
governed by their respective terms) or otherwise, shall be as set forth in this
Agreement or in Exhibit A or B or in the applicable Letter Agreements to the
Agreement and shall not in any event exceed the purchase price (or in the
absence of a purchase price, the fair market value) of the installed Engine,
Product or service giving rise to Customer’s claim. The foregoing shall
constitute the sole remedy of Customer and the sole liability of CFM.
In no event, under the foregoing, shall CFM be liable for incidental, punitive,
special, indirect or consequential damages, including but not limited to, damage
to, or loss of use, revenue or profit with respect to any aircraft, engine, or
part thereof.
THE LIABILITIES, WARRANTIES AND GUARANTEES SET FORTH IN THIS AGREEMENT OR IN
EXHIBIT A OR B AND ANY APPLICABLE LETTER AGREEMENTS ARE EXCLUSIVE AND IN LIEU OF
ALL OTHER LIABILITIES, WARRANTIES AND GUARANTEES WHETHER WRITTEN, STATUTORY,
ORAL, OR IMPLIED (INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE OR ANY IMPLIED WARRANTY ARISING FROM COURSE
OF DEALING, COURSE OF PERFORMANCE, OR USAGE OF TRADE).
For the purpose of this Article, the term “CFM” shall be deemed to include CFM,
GE, SNECMA, and CFM’s subsidiaries and/or affiliates, assigns, subcontractors,
suppliers, and the respective directors, officers, employees, and agents of
each.
ARTICLE 13 - GOVERNMENT AUTHORIZATION, EXPORT SHIPMENT
A.
Customer shall comply with all applicable laws and regulations, including (but
not limited to) export laws and regulations of the United States (U.S.) Customer
will not, without the appropriate governmental authority, in any form export or
re-export, sell or resell, ship or reship, or divert, through direct or indirect
means, any item or technical data or direct or indirect products sold or
otherwise furnished to any person within any territory for which the relevant
government, or any agency thereof, at the time of such action requires an export
license or other governmental approval.

B.
Customer understands that certain items or technical data are subject to certain
export controls laws and regulations and agrees to not supply the Products,
installed Engines and/or any parts or components or technical data thereof (a)
for any end-use or end-user that is prohibited under the applicable export
controls laws and regulations of the US, nor (b) to any party that is designated
by the U.S. government as a Specially Designated National or Blocked Person
(“SDN”), to any party owned or controlled by an SDN, or to any other party
subject to restrictions under US trade sanctions administered by the U.S. Office
of Foreign Assets Control and/or to any party subject to sanctions and/or trade
and financial restrictions under E.U. regulations, if



Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 14 of 41

--------------------------------------------------------------------------------




applicable. Notwithstanding the above, Products and technologies and Data
supplied under this Agreement will not be used by Customer for military purposes
or for proliferation of nuclear, biological, and/or chemical weaponry.
C.
Customer shall be responsible for obtaining any required authorization such as
export license, import license, exchange permit or any other required
governmental authorization and shall be responsible for complying with U.S. law,
and if applicable, EU law with respect thereto. CFM shall not be liable if any
authorization is delayed, denied, revoked, restricted or not renewed and
Customer shall not be relieved of its obligation to pay CFM. CFM shall assist
Customer in obtaining required all authorizations.

D.
Customer undertakes to implement all necessary security measures to prevent the
transfer, by any means whatsoever, of information provided by CFM and identified
as being subject to applicable laws and regulations on export control to any
person not authorized to access such information, by dispensation or by an
export license granted by the competent government authorities.

E.
Notwithstanding any other provision, the Parties agree that any violation of the
present article shall constitute a material breach of this Agreement that would
entitle CFM to immediately suspend or terminate the Agreement (and the related
purchase order) without any indemnity and/or liability whatsoever.

F.
Moreover, for the avoidance of doubt, if any delivery under this Agreement is
intended to be exported out of the United States by Customer, the Customer
agrees that the relevant export(s) shall be treated as a routed transaction
pursuant to 15 CFR 748.3(b) and 15 CFR 30.3(e).

(i)
Export License Determination. Customer agrees that all provisions of the US EAR,
including the end-use and end-user controls found in part 744 of the EAR, and
the General Prohibitions found in part 736 of the EAR, apply to this routed
export transaction. The Customer (or Customer’s designated agent) shall be the
exporter and must determine licensing authority (License, License Exception, or
NLR), and obtain the appropriate license or other authorization. Customer shall
be responsible for obtaining any required licenses or any other required
governmental authorization and shall be responsible for complying with all US
and foreign government licensing requirements. Customer shall restrict
disclosure of all information and Data furnished in connection with such
authorization and shall ship the subject matter of the authorization to only
those destinations that are authorized by the US Government.

(ii) Export Reporting. Pursuant to 15 CFR 30.3(e), Customer hereby authorizes
CFM, upon request of CFM, (or CFM’s designated agent) to file all required
Electronic Export Information (EEI) reports via the U.S. Automated Export System
(i.e. "AES records") prior to export from the US. CFM (or CFM’s designated
agent) shall retain documentation to support the EEI filed and provide
documentation to Customer upon request.
All rights to drawback on customs duties paid by CFM with respect to Products
and installed Engines (and/or material or components thereof), belong to and
shall remain in CFM. If Customer arranges for export shipment, Customer agrees
to furnish without charge evidence of


Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 15 of 41

--------------------------------------------------------------------------------




exportation or other evidence of tax or duty exemption acceptable to the taxing
or customs authorities when requested by CFM.
ARTICLE 14 – PERSONAL DATA PROTECTION
A.
“Personal Data” is any information relating to an identified or identifiable
natural person or to any legal entity if such legal entity is subject to data
protection legislation in their country of incorporation (“Data Subject”).

B.
Customer and CFM each agree that any Personal Data obtained from the other Party
will be deemed “Data” of the other Party as defined in this Agreement whether or
not the Personal Data is publicly available, and such Personal Data shall not be
used for any other purpose than the performance of the Agreement. However,
subject to the preceding, Customer authorizes CFM to share such Personal Data
with its affiliates and parent companies.

C.
Customer and CFM each represent that in providing Personal Data to one another
they will comply with all applicable laws and regulations, including but not
limited to providing notices to or obtaining consents from the Data Subjects
when required.

D.
Steps shall be taken to implement and maintain physical, technical and
organizational measures to ensure the security and confidentiality of Personal
Data in order to prevent accidental, unauthorized or unlawful access, use,
modification, disclosure, loss or destruction of Personal Data. The security
measures taken shall be in compliance with applicable data protection laws and
shall be adapted to the risks represented by the processing and the nature of
the personal data to be collected and/or stored.

ARTICLE 15 - NOTICES
All notices required or permitted hereunder shall be in writing, in the English
language and shall be delivered personally, by courier service, or by
confirmed-recipient receipte-mail to the respective Parties to the addresses
indicated below, which may be changed by written notice:
(a)    in the case of a notice to Customer:

--------------------------------------------------------------------------------

Sunrise Asset Management, LLC
1201 N Town Center Drive
Las Vegas, NV 89144
Attention:    ____________
Email:        FleetTransactions@AllegiantAir.com

--------------------------------------------------------------------------------

(b)    in the case of a notice to CFM:


Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 16 of 41

--------------------------------------------------------------------------------




CFM International, Inc.
One Neumann Way, M.D.
Cincinnati, Ohio 45215-1988 USA
 
Attn: Customer Support Manager
 
Telepnone Number +1-513-243-2000

 
Effect of Notices:
Notices will be effective and will be deemed to have been given to (or “received
by”) the recipient: (A) upon delivery with acknowledgement of receipt, if
delivered personally and sent by courier; or (B) upon delivery with
acknowledgement of receipt and reading, if sent by e-mail.
ARTICLE 16 – DEFAULT
Customer’s breach of Customer’s payment obligations under this Agreement or
other agreements for Engines, Spare Engines or engine overhaul services with GE
or CFM, or services, including without limitation the failure to provide or
maintain acceptable Securities as and when required by CFM in the conditions set
forth in the Agreement and in particular its Exhibit C (after taking into
account any applicable grace period), and which payment breach by Customer
amounts to, individually, or in the aggregate, greater than […***…], will, if
not cured within […***…] following the receipt by Customer of a written notice,
and at CFM’s option, be a material breach of this Agreement or other agreements
for Engines, Spare Engines or engine overhaul services with GE or CFM, or
services.  In such an event, CFM may at its option and without any indemnity
and/or liability whatsoever: (A) suspend performance under this Agreement, and
any or all of the other agreements and contracts (including purchase orders)
until a reasonable time after all defaults have been cured; (B) terminate this
Agreement and any or all other such agreements and contracts (including purchase
orders); and/or (C) pursue any other remedy with respect to this Agreement or
the other agreements and contracts which the law permits.
ARTICLE 17 - MISCELLANEOUS
A.
Assignment of Agreement. This Agreement, any related purchase order or any
rights or obligations hereunder may not be assigned without the prior written
consent of the other Party, except (i) that Customer’s consent will not be
required for an assignment by CFM to one of CFM’s affiliates, and (ii) Customer
shall be entited to (A) grant a security interest in, and provide a security
assignment of, Customer’s rights under the warranties set forth in Exhibit A, in
such form and having such content (including the requirement that upon
enforcement of such security assignment, such assignee enter into a general
terms agreement with CFM) as is customarily agreed by CFM upon the financing of
the acquisition by Customer of any Product hereunder, and (B) obtain the
cooperation and assistance of CFM in securing rights of any lessee of Customer
pursuant to a general terms agreement with CFM if Customer leases any Products.
In the event of any such substitution under (i), Customer will be so advised in
writing. Any



Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 17 of 41

--------------------------------------------------------------------------------




assignment in contradiction of this clause will be considered null and void.
Notwithstanding, CFM may assign any of its accounts receivable not in dispute
under this Agreement to any party without Customer’s consent, but Customer shall
receive notice thereof.
B.
Exclusivity of Agreement. Except as otherwise expressly provided to the
contrary, the rights herein granted and this Agreement are for the benefit of
the Parties hereto and are not for the benefit of any third person, firm or
corporation, except as expressly provided herein with respect to GE and SNECMA,
and nothing herein contained shall be construed to create any rights in any
third parties under, as the result of, or in connection with this Agreement.

C.
Governing Law and Waiver of Immunity. The Agreement will be interpreted and
applied in accordance with the substantive laws of the State of New York, U.S.A.
without giving effect to its choice of law or conflict of law provisions, rules
or procedures (except to the extent that the validity, perfection or creation of
any lien or security interest hereunder and the exercise of rights or remedies
with respect of such lien or security for  particular items of equipment are
governed by the laws of jurisdiction other than New York) and excluding the UN
Convention on Contracts for the International Sale of Goods. To the extent that
Customer or any of its property is or becomes entitled at any time to any
immunity on the grounds of sovereignty or otherwise from any legal action, suit
or proceeding, from set-off or counterclaim, from the jurisdiction of any
competent court, from service of process, from attachment prior to judgment,
from attachment in aid of execution, or from execution prior to judgment, or
other legal process in any jurisdiction, Customer for itself and its property
does hereby regularly, irrevocably and unconditionally waives the application of
such immunity and particularly, the U.S. Foreign Sovereign Immunities Act, 28
U.S.C. 1602, et. seq., and agrees not to plead or claim, any such immunity with
respect to its obligations, liabilities or any other matter under or arising out
of or in connection with this Agreement or the subject matter hereof. Such
agreement shall be irrevocable and not subject to withdrawal in any and all
jurisdictions.

D.
Entire Agreement; Modification. This Agreement and any Letter Agreements making
reference hereto, contains the entire and only agreement between the Parties,
and it supersedes all pre-existing agreements between such Parties, respecting
the subject matter hereof; and any representation, promise or condition in
connection therewith not incorporated herein shall not be binding upon either
Party. No modification or termination of this Agreement or any of the provisions
herein contained shall be binding upon the Party against whom enforcement of
such modification or termination is sought, unless it is made in writing and
signed on behalf of CFM and Customer by duly authorized executives.

E.
Duration of Agreement This Agreement shall remain in full force and effect until
(i) Customer no longer operates […***…], or (ii) […***…] are in commercial
service worldwide, or (iii) the occurrence of a material breach of the
obligations set forth in this Agreement that remains uncured after a period of
thirty (30) calendar days following the receipt by the faulting Party of the
termination notice; or (iv) this Agreement is terminated in accordance with the
terms and conditions of this Agreement, or (v) mutual consent of the Parties to
terminate this Agreement, whichever occurs first. Nothing herein shall affect
the rights and obligations and limitations set forth in this Agreement as to
Products ordered for delivery and work performed prior to termination of this
Agreement.



Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 18 of 41

--------------------------------------------------------------------------------




F.
Survival of Certain Clauses. The rights and obligations of the Parties under the
following Articles and related Exhibits shall survive the expiration,
termination, completion or cancellation of this Agreement:

Payment for Products
Taxes and Duties
Patents
Data
Limitation of Liability
Governmental Authorization, Export Shipment
Miscellaneous
    
G.
Language. This Agreement, orders, Data, notices, shipping invoices,
correspondence and other writings furnished hereunder shall be in the English
language.

H.
Severability. The invalidity or un-enforceability of any part of this Agreement,
or the invalidity of its application to a specific situation or circumstance,
shall not affect the validity of the remainder of this Agreement, or its
application to other situations or circumstances. In addition, if a part of this
Agreement becomes invalid, the Parties will endeavor in good faith to reach
agreement on a replacement provision that will reflect, as nearly as possible,
the intent of the original provision.

I.
Waiver. The waiver by any Party of any provision, condition, or requirement of
this Agreement, shall not constitute a waiver of any subsequent obligation to
comply with such provision, condition, or requirement.

J.
Dispute Resolution. All disputes arising out of or in connection with the
present Agreement shall be fully and finally settled under the Rules of
Arbitration of the International Chamber of Commerce by one or more arbitrators
appointed in accordance with the said Rules. The Emergency Arbitrator Provisions
shall not apply. The place and seat of arbitration and hearings shall be
[…***…]. The arbitration shall be in English and the opinion shall be rendered
in English. The arbitration award shall be final and binding by any Party in any
court of competent jurisdiction, and shall waive any claim appeal whatsoever
against it. The arbitrators will have no authority to award punitive damages or
any other damages not measured by the prevailing Party's actual damages, and may
not, in any event, make any ruling, finding or award that does not conform to
the terms and conditions of the Agreement. All statements made or materials
produced in connection with this dispute resolution process and arbitration are
confidential and will not be disclosed to any third party except as required by
law or subpoena or as may be necessary to enforce any arbitration award. The
Parties intend that the dispute resolution process set forth in this Article
will be their exclusive remedy for any dispute arising under or relating to this
Agreement or its subject matter. Without inconsistency with this Article, either
Party may at any time seeks from a court of competent jurisdiction any
equitable, interim or provisional relief to avoid irreparable damage.

K.
Electronic Transactions.

(i)
CFM may grant Customer access to and use of the Customer Web Center (“CWC”)
and/or other CFM Web sites (collectively, “CFM Sites”). Customer agrees that
such access



Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 19 of 41

--------------------------------------------------------------------------------




and use shall be governed by the applicable CFM Site Terms and Conditions,
provided, however, that in the event of a conflict with the provisions of this
Agreement, this Agreement shall govern. The access to the CFM Sites is subject
to Customer undertaking to strictly respect the terms and conditions of the
Exhibit D. Moreover, Customer acknowledges that the access to the CFM Sites of
its designated users will be subject to the acceptance by each of them of these
terms and conditions.
(ii)
CFM may permit Customer to place purchase orders for certain Products on the CFM
Sites by various electronic methods (“Electronic POs”). The Parties agree that
such Electronic POs a) constitute legally valid, binding agreements; b) have the
same force and effect as purchase orders placed in paper format signed by
Customer in ink; and c) are subject to the terms and conditions hereof.

(iii)
CFM may permit Customer to access certain technical Data through the CWC,
including, but not limited to CFM technical publications under the terms and
conditions of this Agreement. Customer shall be responsible for contacting its
Airworthiness Authority representative or the relevant local airworthiness
authority for guidelines on the use of such electronic technical data.

(iv) Customer represents and warrants that any employee or representative who
places Electronic POs or accesses Data through the CWC is authorized by Customer
to do so and has obtained a login name(s) and password(s) through the CFM Site
registration process. CFM shall be entitled to rely on the validity of a login
name or password unless notified otherwise in writing by Customer.
L.
Counterparts. This Agreement may be signed by the Parties in separate
counterparts, and any single counterpart or set of counterparts, when signed and
delivered to the other Parties shall together constitute one and the same
document and be an original Agreement for all purposes.

M. General Rules of Agreement Interpretation.  Article and paragraph headings
contained in this Agreement are inserted for convenience of reference only and
do not limit, affect or restrict in any way the meaning and the interpretation
of this Agreement.  Words used in the singular shall have a comparable meaning
when used in the plural and vice versa, unless the contrary intention appears.
Words such as “hereunder”, “hereof” and “herein” and other words beginning with
“here” refer to the whole of this Agreement, including amendments.  References
to Articles, Sections, Paragraphs or Exhibits will refer to the specified
Article, Section, Paragraph or Exhibit of this Agreement unless otherwise
specified
N.
Customer Activities. Provisions contained in the Agreement (as amended from time
to time, and including Letter Agreements) are exclusively applicable in support
of Customer’s Activities, to the exclusion of any other activities and/or uses.
In case Customer chooses to purchase Products or services for other activities,
specific terms and conditions applicable to such other activities shall be
defined under a separate agreement.

O.
Further Assurances. Customer and CFM shall, take all steps as are required or
available by law and/or international conventions (including the Convention on
International Interests in Mobile Equipment signed in Cape Town, South Africa,
on November 16, 2001, and its protocol on Matters specific to Aircraft
Equipment, if enforceable in the state of incorporation of



Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 20 of 41

--------------------------------------------------------------------------------




Customer) or by practice, custom or understanding or as CFM or Customer may
reasonably request, to ensure that the Agreement is valid and enforceable in the
jurisdiction of the Customer and CFM, and to protect, preserve, maintain and
perfect to the fullest extent possible in accordance with applicable laws, the
rights, title and interests of the Parties , including in any other jurisdiction
in or over which the CFM asset may be operated at any time when under the
possession of the Customer and over any sale of any Product. Each Party shall
bear its respective costs to comply herewith.
[…***…]




Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 21 of 41

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto, by their duly authorized officers,
entered into and executed this Agreement to be effective as of the Effective
Date.


Allegiant Air, LLC.
CFM INTERNATIONAL, INC.
/s/
/s/
Signature
Signature
 
 
Printed Name
Printed Name
 
 
Title
Title
 
 







Sunrise Asset Management, LLC.
/s/
Signature
 
Printed Name
 
Title
 













Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 22 of 41

--------------------------------------------------------------------------------






EXHIBIT A
CFM56 ENGINE WARRANTY PLAN
SECTION I - WARRANTIES
A.
New Engine Warranty

1.    CFM warrants each new Engine and Module against Failure for the initial
[…***…] Engine Flight Hours (“EFH”) as follows:
a.    Parts Credit Allowance will be granted for any Failed Parts.
b.    Labor Allowance for disassembly, reassembly, test and Parts Repair of any
new Engine part will be granted for replacement of Failed Parts.
c.    Such Parts Credit Allowance and Labor Allowance will be: […***…]
2.    As an alternative to the above allowances, CFM shall upon request of
Customer:
a.    Arrange to have Failed Engines and Modules repaired per the terms of
Paragraph 1 above, at a facility designated by CFM.
B.
New Parts Warranty

In addition to the warranty granted for new Engines and Modules, CFM warrants
Parts as follows:
1.    During the first […***…] for such Parts CFM will grant […***…] Parts
Credit Allowance or Labor Allowance for repair labor for Failed Parts.
2.    CFM will grant […***…] at the applicable hours designated in the
applicable Engine Parts Table 1 set forth in Attachment I to this Exhibit A1.
C.
Ultimate Life Warranty

1.    CFM warrants Ultimate Life limits on the following Critical Parts:
a.
Fan Disk and Compressor Disks,

b.
Booster and Compressor Spools,

c.
Fan and Compressor Shafts,

d.
Compressor Discharge Pressure Seal (CDP),

e.
HPT Front and Rear Shaft,

f.
HPT Disk,

g.
HPT Front Air Seal,

h.
LPT Shaft,

i.
LPT Conical Support,

j.
LPT Disk.





Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 23 of 41

--------------------------------------------------------------------------------




2.    CFM will […***…]. Credit will be granted only when such Parts are
permanently removed from service by a CFM and/or Airworthiness Authority imposed
Ultimate Life Limitation of less than […***…]. Credit will not be granted under
this Ultimate Life Warranty for any individual Failure or other cause not
related to the total usage capability of all such Parts in Customer service.
D.
Campaign Change Warranty

1.    A campaign change will be declared by CFM when a new Part design
introduction, Part modification, Part Inspection, or premature replacement of an
Engine or Module is required by a time compliance CFM Service Bulletin
implementing an Airworthiness Directive. CFM will grant the following Parts
Credit Allowances:
(i)    […***…] for Parts in inventory or removed from service when new […***…]
(ii)    […***…] for Parts in inventory or removed from service with over
[…***…], regardless of warranty status.
2.    Labor Allowance - CFM will grant […***…] Labor Allowance for disassembly,
reassembly, modification, testing, or inspection of CFM-supplied Engines,
Modules or Parts therefor when such action is required to comply with a
mandatory time compliance CFM Service Bulletin implementing an Airworthiness
Directive. A Labor Allowance will be granted by CFM for other CFM issued Service
Bulletins if so specified in such Service Bulletins.
3.    Life controlled Parts which are set forth in the Ultimate Life Warranty
and which are retired by Ultimate Life limits imposed by an Airworthiness
Directive, are excluded from Campaign Change Warranty.
E.
Warranty Pass-On

If requested by Customer and consented to by CFM in writing, which consent will
not be unreasonably withheld, CFM will permit assignment of the warranty support
for Engines sold or leased by Customer to commercial airline operators, or to
other lessor leasing to commercial airline operators. Such warranty support will
be limited to Engines or Parts which were purchased under this Agreement or to
initially installed Engines purchased by Customer from the Aircraft manufacturer
and apply to the unexpired portion of the New Engine Warranty, New Parts
Warranty, Ultimate Life Warranty, and Campaign Change Warranty (collectively,
the “Engine Warranties”), and will require such operator(s) to agree in writing
to be bound by and comply with all the terms and conditions, including the
limitations, applicable to the Engine Warranties as set forth in this Agreement.
F.
Vendor Back-Up Warranty

1.    CFM controls and accessories vendors provide a warranty on their products
used on CFM Engines. This warranty applies to controls and accessories sold to
CFM for delivery on installed or Spare Engines and controls and accessories sold
by the vendor to Customer on a direct purchase basis. In the event the controls
and accessories suffer a failure during the


Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 24 of 41

--------------------------------------------------------------------------------




vendor’s warranty period, Customer will submit a claim directly to the vendor in
accordance with the terms and conditions of the vendor’s warranty.
2.    In the event a controls and accessories vendor fails to provide a warranty
at least as favorable as the CFM New Engine Warranty (for complete controls and
accessories) or New Parts Warranty (for components thereof), or if provided,
rejects a proper claim from Customer, CFM will intercede on behalf of Customer
to resolve the claim with the vendor. […***…]. Settlements under Vendor Back-Up
Warranty will exclude credits for resultant damage to or from controls and
accessories procured directly by Customer from vendors.
G.
Vendor Interface Warranty

Should any CFM control or accessory, for which CFM is responsible, develop a
problem due to its environment or interface with other controls and accessories
or with an Engine, Module or equipment supplied by the Aircraft manufacturer,
CFM will be responsible for initiating corrective action. […***…].
H.
THE WARRANTIES SET FORTH HEREIN ARE EXCLUSIVE AND IN LIEU OF ALL OTHER
WARRANTIES, WHETHER WRITTEN, STATUTORY, ORAL, OR IMPLIED (INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
OR ANY IMPLIED WARRANTY ARISING FROM COURSE OF DEALING, COURSE OF PERFORMANCE,
OR USAGE OF TRADE).

SECTION II - GENERAL CONDITIONS
A.
Customer will maintain adequate operational and maintenance records pertaining
to the Engines and, upon advance notice and not more than 2 times per calendar
year, make these available for CFM inspection, at CFM’s cost and expense;
provided that such inspection does not interfere with Customer’s operations.

B.
CFM will deny a claim under any of the Warranty provisions, and the Warranty
provisions will not apply if that such claim resulted from the subject Engine,
Module or any Parts thereof (excluding in each such following instance, if CFM
or one of its approved facilities, subsidiaries, assigns, subcontractors,
suppliers, Product co-producers, and the respective directors, officers,
employees, and agents of each, committed such act referred to in the following):

•
Not being properly installed or maintained; or

•
Being operated contrary to applicable CFM recommendations as contained in its
manuals, CFM Service Bulletins, or other written instructions; or

•
Being repaired or altered in such a way as to impair its safety of operation or
efficiency; or

•
Being subjected to misuse, neglect or accident; or

•
Being subjected to Foreign Object Damage; or



Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 25 of 41

--------------------------------------------------------------------------------




•
Being subjected to any other defect or cause (whether sole or contributory) not
within the control of CFM;

•
Not incorporating all Service Bulletins in accordance with the instructions
(including timing for incorporation) therein related to the cause or failure;

•
Has not been sold originally by CFM in support of Customer’s Activities or has
not been operated and/or used exclusively for Customer’s Activities; or



•
Being maintained and/or operated with parts and repairs not approved by CFM,
which includes, but is not limited to, any Parts and/or Modules that may be
impacted by Critical Influencing parts not approved by CFM or Critical
Influencing parts repaired by processes not approved by CFM, and such parts and
repairs are related to the cause or failure.



C.
The express provisions herein set forth the maximum liability of CFM with
respect to claims of any kind under this Exhibit A1, including, without
limitation, negligence arising out of the manufacture, sale, servicing,
possession, use or handling of the Products or Parts thereof or therefor, and in
no case shall CFM’s liability to Customer exceed the purchase price (or in the
absence of a purchase price, the fair market value) of the installed Engine,
Product or service giving rise to Customer’s claim. In no event shall CFM be
liable for incidental, special, punitive or consequential damages. For the
purpose of this Section II, the term “CFM” shall be deemed to include CFM, GE,
SNECMA, and CFM’s subsidiaries, assigns, subcontractors, suppliers, Product
co-producers, and the respective directors, officers, employees, and agents of
each. If Customer uses non- CFM-approved Parts, non-CFM Parts, or non-
CFM-approved repairs and/or non-CFM published repairs and such parts or repairs
cause personal injury, death or property damage to third parties, Customer shall
indemnify and hold harmless CFM from all claims and liabilities connected
therewith. This indemnification shall survive termination of this Agreement.

D.
Customer shall advise CFM of any Failure within […***…] after the discovery of
such Failure. Any Part for which a Parts Credit Allowance is requested by
Customer shall be returned to CFM upon specific request by CFM and must be
accompanied by sufficient information to identify the Part and the reason for
its return. CFM will act with reasonable timeliness in evaluating and responding
to warranty claims. In such event, upon return to CFM, issuance of Parts Credit
Allowance and/or replacement by CFM, such returned Part shall become the
property of CFM unless CFM directs otherwise. […***…].

E.
The warranty applicable to a replacement Part provided under the terms of the
New Engine Warranty or New Parts Warranty shall be the same as the warranty on
the original Part. The unexpired portion of the applicable warranty will apply
to Parts repaired under the terms of such warranty.

F.
Customer will give its reasonable cooperation to CFM in the development of
Engine operating practices, repair procedures, and the like with the objective
of improving Engine operating costs provided that there is minimal disruption
and cost to Customer.



Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 26 of 41

--------------------------------------------------------------------------------




G.
If compensation becomes available to Customer under more than one warranty or
other Engine program consideration, Customer will not receive duplicate
compensation but will receive the compensation most beneficial to Customer under
a single warranty or other program consideration.

H.
Any repair which is performed without the prior authorization of CFM will not be
covered by the applicable warranty.

I.
[…***…]

J.
Except as provided in the Warranty Pass-On provisions in sub-section A, of
Section II hereof, the provisions of Exhibit A apply only to the original owner
of the Engines, whether such Engines are procured from CFM as a new Spare Engine
or supplied by the Aircraft manufacturer installed on a new Aircraft.



Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 27 of 41

--------------------------------------------------------------------------------




ATTACHMENT I to Exhibit A
TABLE 1 CFM56 WARRANTY PARTS LIST*


 
 
 
ENGINE FLIGHT HOURS
 
 
 
2000
3000
4000
6000
8000
12000
Fan Rotor/Booster […***…] […***…] […***…] […***…] […***…] […***…]
 
 
Blades
 
 
 
 
 
 
 
 
Disk, Drum
 
 
 
 
 
 
 
 
Spinner
 
 
 
 
 
 
Fan Frame
 
 
Casing
 
 
 
 
 
 
 
 
Hub & Struts
 
 
 
 
 
 
 
 
 
Fairings
 
 
 
 
 
 
 
 
 
Splitter (Mid Ring)
 
 
 
 
 
 
 
 
 
Vanes
 
]
 
 
 
 
 
#1 & #2 Bearing Support
 
 
Bearings
 
 
 
 
 
 
 
 
 
Shaft
 
 
 
 
 
 
 
 
 
Support (Case)
 
 
 
 
 
 
 
Inlet Gearbox & #3 Bearing
 
 
Bearings
 
 
 
 
 
 
 
 
 
Gear
 
 
 
 
 
 
 
 
 
Case
 
 
 
 
 
 
 
Compressor Rotor
 
 
Blades
 
 
 
 
 
 
 
 
Disk & Drums
 
 
 
 
 
 
 
 
Shaft
 
 
 
 
 
 
Compressor Stator
 
 
Casing
 
 
 
 
 
 
 
 
Shrouds
 
 
 
 
 
 
 
 
Vanes
 
 
 
 
 
 
 
 
Variable Stator Actuating Rings
 
 
 
 
 
 
Combustor Diffuser Nozzle (CDN)
 
 
Casings
 
 
 
 
 
 
 
 
Combustor Liners
 
 
 
 
 
 
 
 
Fuel Atomizer
 
 
 
 
 
 
 
 
HPT Nozzle
 
 
 
 
 
 
 
 
HPT Nozzle Support
 
 
 
 
 
 
 
 
HPT Shroud
 
 
 
 
 
 
HPT Rotor
 
 
Blades
 
 
 
 
 
 
 
 
 
Disks
 
 
 
 
 
 
 
 
 
Shafts
 
 
 
 
 
 



Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 28 of 41

--------------------------------------------------------------------------------




 
 
Retaining Ring
 
 
 
 
 
 
LP Turbine […***…] […***…] […***…] […***…] […***…] […***…]
 
 
Casing
 
 
 
 
 
 
 
 
 
Vane Assemblies
 
 
 
 
 
 
 
 
 
Interstage Seals
 
 
 
 
 
 
 
 
 
Shrouds
 
 
 
 
 
 
 
 
 
Disks
 
 
 
 
 
 
 
 
 
Shaft
 
 
 
 
 
 
 
 
 
Bearings
 
 
 
 
 
 
 
 
 
Blades
 
 
 
 
 
 
 
Turbine Frame
 
 
Casing & Struts
 
 
 
 
 
 
 
 
 
Hub
 
 
 
 
 
 
 
 
 
Sump
 
 
 
 
 
 
 
Accessory & Transfer Gearboxes
 
 
Case
 
 
 
 
 
 
 
 
 
Shafts
 
 
 
 
 
 
 
 
 
Gears
 
 
 
 
 
 
 
 
 
Bearings
 
 
 
 
 
 
 
 
Air-Oil Seals
 
 
 
 
 
 
 
Controls & Accessories
 
 
Engine
 
 
 
 
 
 
 
Condition Monitoring Equipment
 
 
 
 
 
 



* Warranty Parts List may change






Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 29 of 41

--------------------------------------------------------------------------------






EXHIBIT B
ENGINE PRODUCT SUPPORT PLAN
SECTION I -
SPARE PARTS PROVISIONING

A.
Provisioning Data

In connection with Customer’s initial provisioning of spare Parts, CFM shall
furnish Customer with data in accordance with ATA Specification 2200 using a
revision mutually agreed to in writing by CFM and Customer.
B.
Return Of Parts

Customer shall have the right to return to CFM, at CFM’s expense, any new or
unused Part (i) which has been shipped in excess of the quantity ordered (except
as adjusted per standard CFM unit pack quantity), or (ii) which is not the part
number ordered, or (iii) which is in a discrepant condition except for damage
occurring in transit from CFM to Customer.
C.
Parts Buy-Back

Within the […***…] after delivery of the first Aircraft to Customer, CFM will
agree (i) to repurchase at the invoiced price, any initially provisioned spare
Parts purchased from CFM that CFM recommended that Customer purchase, in the
event Customer finds such Parts to be surplus to Customer’s needs; or (ii) to
exchange with Customer the equivalent value thereof in Spare Parts credits. Such
Parts must be new and unused, in original CFM packaging, and shall meet CFM
inspection requirements. Parts that become surplus to Customer’s needs by reason
of Customer’s decision to upgrade or dispose of Products are excluded from this
provision. Customer will deliver such Parts DDP (Incoterms 2010, whereby
Customer acts as “Seller” and CFM as “Buyer”), to CFM’s facility in the United
States, and CFM shall reimburse Customer the reasonable shipping costs incurred
for the returned Parts.
D.
Parts of Modified Design

1.    CFM shall have the right to make modifications to design or changes in the
spare Parts sold to Customer hereunder.
2.    CFM will from time to time inform Customer in accordance with the means
set forth in ATA Specification 2200, when such spare Parts of modified design
become available for shipment hereunder.
3.    Spare Parts of the modified design will be supplied unless Customer
advises CFM in writing of its contrary desire within ninety (90) calendar days
of the issuance of the Service Bulletin specifying the change to the modified
Parts. In such event, Customer may negotiate for the continued supply of spare
Parts of the pre-modified design at a rate of delivery and price to be agreed
upon.
E.
Spare Parts Availability



Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 30 of 41

--------------------------------------------------------------------------------




1.    CFM will maintain a stock of spare Parts to cover Customer’s emergency
needs. For purposes of this Paragraph, emergency is understood by CFM and
Customer to mean the occurrence of any one of the following conditions:
AOG-    Aircraft on Ground
Critical    -    Imminent AOG or Work Stoppage
Expedite-    Less than Normal Lead Time


2.    Customer will order spare Parts according to lead-time but should
Customer’s spare Parts requirements arise as a result of an emergency, Customer
can draw such spare Parts from CFM’s stock. Additional expedite fees may apply.
A 24-hour Customer Response Center is available to Customer for this purpose. If
an emergency does exist, CFM will use its best efforts to ship required spare
Part(s) within the time period set forth below following receipt of an
acceptable purchase order from Customer:
AOG-    […***…]
Critical-    […***…]
Expedite-    […***…]


3.
Customer shall provide CFM, upon request from CFM, with spare Parts provisioning
forecasts, once per calendar year, specifying projected requirements to cover at
least the following twelve (12) months period. Customer agrees to promptly
notify CFM in the event the Customer will not achieve such projected
requirements. If Customer does not supply such forecast provisioning then CFM
may modify the spare Part lead-time currently defined in the Spare Parts
Catalog.

SECTION II -
TECHNICAL PUBLICATIONS AND DATA

If Customer purchases new Aircraft equipped with Engines, CFM will furnish to
Customer, at no charge, technical manuals, including revisions thereof, to
Customer. Technical manuals shall be made available by CFM to Customer. All
technical manuals provided by CFM shall be in the English language and in
accordance with mutually agreed upon provisions of the ATA 2200 Specification.
SECTION III -
TECHNICAL TRAINING

A.
Introduction

If Customer has purchased or leased (if lessor does not provide such training)
new Aircraft, CFM shall grant […***…], and subject to availability, the Student
Days described in B below for technical training, at CFM’s designated
facilities. Details on scope, quantity, materials, and planning shall be as
mutually agreed.
If Customer has acquired used Aircraft or has leased used Aircraft, and upon
Customer’s written request, CFM will provide a quotation for technical training.
B.
Scope



Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 31 of 41

--------------------------------------------------------------------------------




If Customer purchases new Aircraft equipped with Engines, the training furnished
under this Agreement shall be as follows:
▪
Product – as previously defined in this Agreement.

▪
Quantity – […***…]

▪
Courses – as detailed in CFM training catalog:

          Standard Line Maintenance Training  
o   General Familiarization
o   PowerPlant Line & Base Maintenance
o   Borescope Inspection


Student shall be an employee of the Customer, unless written approval received
from CFM prior to scheduling the training
The Customer Support Manager, in conjunction with appropriate CFM Training
representatives, will be available to conduct a review session with Customer to
schedule required training. To assure training availability, such review shall
be conducted six (6) to twelve (12) months prior to the delivery date of the
first Aircraft.
C.
Training Location

Unless arranged otherwise with CFM concurrence, training shall be provided by
CFM in English at one or more of the CFM designated facilities identified in the
training catalog.
If an alternate site is desired, CFM will furnish a quotation containing details
covering all of the following minimum conditions under items 2 and 3 below) that
must be met in order to deliver “equivalent” training at the alternate site,
which quotation will be subject to approval and acceptance by Customer prior to
implementation:
1.
Customer will be responsible for providing acceptable classroom space and
equipment, including engines, special tools, and hand tools required to conduct
the training.

2.
Customer will pay CFM’s travel and living charges for each CFM instructor for
each calendar day, or fraction thereof, such instructor is away from CFM’s
designated facility, including travel time and administrative fees.

3.
Customer will pay for round-trip transportation (economy class) for CFM’s
instructors and shipment of training materials between the designated facility
and such alternate training site.

D.
Customer Responsibility

During engine maintenance training at any of the CFM designated facilities,
Customer shall be responsible for its personnel’s typical expenses such as:


Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 32 of 41

--------------------------------------------------------------------------------




•
Air and ground transportation expenses

•
Lodging (hotel accommodations)

•
Meals

•
All Medical – physicians, medication, emergencies, etc.

•
Other various and sundry expenses (visits to other businesses, entertainment,
etc.).



SECTION IV -
CUSTOMER SUPPORT AND SERVICE

A.
Customer Support Manager

CFM shall make available to Customer, on an as-required basis, a Customer
Support Manager located at CFM’s facility to provide and coordinate appropriate
liaison between the Customer and CFM’s facility personnel.
B.
Field Support

CFM shall make available to Customer on an as-required basis, field service
representation at Customer’s facility. CFM will provide the level of
representation required to ensure that CFM is able to expeditiously and
accurately deliver Data that is required to resolve technical issues.
CFM will also assist with the introduction of new aircraft/Engines into
Customer’s fleet, resolution of unscheduled maintenance actions, product scrap
approval, and rapid communication between Customer’s maintenance base and CFM’s
factory personnel. […***…]
C.
Fees for Customer Support Manager & Field Services Representative

[…***…]


SECTION V -
ENGINEERING SUPPORT

A.
CFM shall make Product engineering support available on an as-required basis, to
Customer, for typical power plant issues:

i.
Engine(s) Shop Manual Clarifications via the CSC

ii.
Technical Inquiry Support via the CSC,

iii.
Special Engineering Investigation with mutual workscope agreement

B.
[…***…]

SECTION VI -
PERFORMANCE TREND MONITORING

CFM will also provide, at no charge, the standard diagnostics services set forth
in Exhibit E.


SECTION VII -
GENERAL CONDITIONS - PRODUCT SUPPORT PLAN



Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 33 of 41

--------------------------------------------------------------------------------




A.
All support provided by CFM above, is provided to Customer exclusively for the
line maintenance and aircraft operations (at the exclusion of any maintenance
other than line maintenance) by Customer of Customer’s Products provided that
such Products are operated in the original Engine configuration, or in an Engine
configuration that has been modified in accordance with CFM Engine shop manual.
The support and Data provided herein may not be utilized for any other purpose,
or assigned or otherwise transferred to any third party, without the written
consent of CFM, which consent may be exercised by CFM in its sole discretion.
Technical Data and associated support may be provided to Customer for the
maintenance and overhaul of Customer’s Engines and Products through a separate
license agreement.

B.
intentionally left blank

C.
This Product Support Plan is subject to the provisions the Article titled
“Limitation of Liability” of the Agreement to which this Exhibit B is attached.

D.
Customer will cooperate with CFM in the development of Engine operating
practices, repair procedures, and the like with the objective of improving
Engine operating costs.

E.
Except as provided in the Warranty Pass-On provisions in Paragraph E of Exhibit
A of the Agreement to which this Exhibit B is attached and without prejudice to
used engines operated by Customer and acquired from third parties being subject
the the applicable terms hereof, this Product Support Plan applies only to the
original purchaser of the Engine except that installed Engines supplied to
Customer through the Aircraft manufacturer shall be considered as original
Customer purchases covered by this Product Support Plan.

F. Customer hereby requests and agrees that new CFM56 Engines purchased by
Customer or installed in Aircraft purchased by Customer will be enrolled in
CFM's TRUEngine™ program, at no charge to Customer. Engines purchased or
operated by Customer may be eligible for TRUEngine™ benefits subject to the
execution of a separate TRUEngine™ Letter Agreement as may be further agreed by
the Parties.
i.
The TRUEngine™ program identifies an Engine that the Customer has declared as
having been maintained per CFM recommendations as defined in the documents
specified in TRUEngine™ Letter Agreement.

ii.
The TRUEngine™ program is granted on an individual engine basis (ESN).

iii.
Under the TRUEngine™ program, upon the occurrence of shop-level maintenance,
Customer is required to submit updated engine maintenance documentation per
terms of TRUEngine™ Letter Agreement to verify continued engine qualification in
the TRUEngine™ program.



Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 34 of 41

--------------------------------------------------------------------------------






EXHIBIT C
PAYMENT TERMS
A.
Customer shall make payment in United States Dollars and in immediately
available funds. Payment will be effective upon receipt thereof.

•
For the Spare Engine, Shipping Stand and Modules:

•
[…***…] months prior to a scheduled delivery date, CFM shall render to Customer
an invoice for […***…] of the base price (unescalated) which Customer shall pay
within […***…] calendar days of the date of the invoice; and

•
Payment of the balance, including amount for price escalation to the month of
scheduled delivery, if any, shall be made upon delivery of each item.

•
[…***…]

•
For special tools and test equipment, payment of the selling price shall be made
upon delivery thereof.



•
For spare Parts including Expendable Parts, payment shall be made within […***…]
calendar days of CFM’s invoice date.



•
For Engine Thrust Upgrade, payment shall be made upon receipt of CFM’s invoice
prior to delivery of related rating plug or increased thrust authorization.

B.
All invoicing and payments (including payment details) hereunder shall be
transmitted electronically to CFM’s bank account as notified by CFM on its
invoices.

C.
If delivery hereunder is delayed by Customer, payment shall be made based on the
delivery schedule set forth in the purchase order as accepted by CFM or the
applicable Letter Agreement.

D.
CFM may, by written notice to Customer, establish different payment terms and/or
request additional Securities in the event Customer repeatedly fails to make
payment according to the terms set forth above.



E.
In the event that the Customer has a bona fide dispute regarding any part or
amount contained within an invoice, Customer shall within […***…] calendar days
of receipt of the invoice give written notice to CFM of that portion of the
invoice in dispute, with their substantiated reasons, together with any
supporting documentation. CFM and Customer shall use their respective best
endeavors and allocate sufficient resources to settle any part of an invoice
disputed by Customer within […***…] calendar days or as soon as possible
thereafter. Should the Parties fail to reach resolution of any disputed invoice
within such period, the disputed invoice shall be resolved by designating senior
managers to resolve the dispute in accordance with Article 16, Paragraph J. On
resolution of the dispute, CFM shall credit Customer or Customer shall pay to
CFM, as applicable, the disputed portion of the invoice within […***…].



Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 35 of 41

--------------------------------------------------------------------------------




Customer shall be required to pay the undisputed portion of any invoice in
accordance with the payment terms set forth above. Provided that Customer
complies with these requirements, no late payment charges, as set forth in
paragraph F below, shall be levied on the disputed amount, for the time that
such amount is disputed by the Parties.
F.
If Customer fails to pay and/or reimburse any amount payable under this
Agreement when due, at CFM first written request and without prejudice to any
other rights available to CFM under this Agreement, Customer shall pay, on the
Late Payment Interest Payment Date (as defined below), to CFM (by way of
liquidated damages and not as a penalty) interest on that amount, from the due
date until and including the date of payment in full by Customer to CFM ("Late
Payment Interest") based upon actual days elapsed in an assumed year of three
hundred and sixty (360) days and twelve months of thirty (30) days each. Late
Payment Interest will accrue (at the Late Payment Interest Rate, as defined
blow) on a day-to-day basis and will be compounded monthly at the end of each
calendar month. For the purpose of this Article, the following definitions
apply: "Late Payment Interest Rate" means London Interbank Offer Rate (LIBOR)
United States Dollars six (6) months […***…], using the applicable United States
Dollars LIBOR rate in effect at the time of computation, but in no event the
rate of interest will be greater than the highest rate then permitted under
applicable laws. "Late Payment Interest Payment Date" means the 5th (fifth) Day
of each calendar month.

G.
CFM shall be entitled, with […***…] days written notice to Customer, to set off
any outstanding payment obligation and amounts that are then due and owing from
Customer to CFM (which are not subject to a good faith dispute) for Engines,
Spare Engines or engine overhaul services with GE or CFM, or services solely in
connection with this Agreement, which amount(s), in the aggregate, exceed
[…***…], against any amount payable by CFM to Customer in connection with this
Agreement.



Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 36 of 41

--------------------------------------------------------------------------------






EXHIBIT D
CONDITIONS OF ACCESS AND USE OF THE CFM CUSTOMER WEB CENTER
In consideration for being given a limited access to the CFM CWC, Customer
hereby accepts to comply and respect the following terms and conditions of
access and use of the CFM CWC:
1.
The access and use rights of the CWC, hereby provided to the Customer, are
limited to the rights granted, by CFM to the Customer, under the Agreement and
are exclusively applicable for the CFM configurations. However, at the
expiration date of the Agreement, the Customer undertakes not to use the CWC and
its Information (hereafter defined) any more.

2.
The Customer hereby acknowledges an obligation to comply with the restrictions
on access, use and transmittal of information, data, patent and software (which
includes, but is not limited to, information, data, patent and software which is
proprietary to CFM), set forth herein and/or in the Agreement between CFM and
the Customer. As used herein, “Information” includes information, data,
inventions and software which reside on the CWC.

3.
The Customer acknowledges an obligation to comply with all laws and regulations
relating to the export of technical data which may apply to the Information on
the CWC. The Customer further acknowledges that failure to comply with the laws
and regulations applicable to the Information may trigger civil and criminal
claims and proceedings.

4.
The Customer shall designate in writing one of its employees who will become
administrator of the access and use of the CWC for the Customer. Once CFM
consent obtained, such administrator shall be responsible to manage,
administrate and control the access and use rights to the CWC of the Customer’s
users. The Customer shall ensure that all information and privacy data provided
by its administrator and users shall be correct and complete.

When a Customer’s CWC administrator ceases to be an employee of the Customer or
ceases to assume the function of CWC administrator for the Customer, the
Customer shall immediately inform CFM by writing in order to revoke the rights
of such administrator.
In case of any change concerning the users, the administrator shall immediately
inform in writing CFM. In particular, the administrator shall immediately inform
and request CFM to revoke the access rights for each user who ceases to be
employees of the Customer.
CFM reserves the right, at its own discretion, to terminate or suspend at any
moment each administrator’ or users’ access and/or to restrict at any moment the
access conditions of each administrator or user.
The Customer shall ensure that, its administrator and users proceeds with an
high level of care, confidentiality and protection.
Furthermore, the Customer hereby agrees and acknowledges that it would remain
responsible for its administrator, users and employees, for the CWC access and
use.


Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 37 of 41

--------------------------------------------------------------------------------




5.
The Customer acknowledges and accepts that CFM may audit, at any moment the
Customer’s administrator action and the Customer user’s access. The Customer
undertakes to cooperate with CFM during such audits, and to obtain the same from
its employees. Moreover, the Customer undertakes that its administrator shall
promptly provide the name and position of Customer’s administrator and users
upon CFM first request.

6.
The Information of the CWC, whether or not marked as proprietary, to which the
Customer and/or its employees will be given access, including third party
proprietary information and Information which the Customer may generate, is
Information which CFM maintains in confidence and therefore is proprietary to
CFM.

In this regard, it is the Customer’s obligation to (a) access only to the CWC’s
files authorized to her in accordance with the Agreement and use the CWC
Information only to perform its obligations, (b) not use, publish, or otherwise
disclose, either during or subsequent to the Customer’s authorized access, any
Information belonging to CFM, including any Proprietary Information or any
Information of others which CFM is obligated to maintain in confidence, (c) upon
completion of such assignment, promptly deliver to CFM all computer software and
media provided by CFM or obtained from CFM’s CWC, (d) refrain from circumventing
or attempting to circumvent CWC security or any CFM computer security, (e) not
use, publish, or otherwise disclose any information regarding the structure,
formal, contents or use of the CWC.
7.
Finally, notwithstanding any other rights and recourses available to CFM, the
Customer acknowledges that any failure from itself and/or its employees to
comply with any and/or all of its obligations under the present agreement may
result in the revocation of any and/or all its access and use rights of the CWC
at CFM’s convenience.







Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 38 of 41

--------------------------------------------------------------------------------






EXHIBIT E
STANDARD DIAGNOSTICS SERVICES
1.
DIAGNOSTICS SERVICE ELEMENTS

Diagnostics Services. CFM shall provide the following services (hereinafter “SD
Services”) to Customer in support of the Engines […***…]:
1.
Base SD Services Elements.

a)
Engine condition data will be automatically processed by diagnostics software 24
hours a day, 7 days a week (“24x7”) when received at the designated CFM
facility. CFM will be responsible for operating and maintaining the diagnostics
software and the necessary facilities.

b)
Significant shifts in Engine condition data trends will be automatically
detected and notice of said shifts (“Alerts”) will be sent to Customer via
email.

c)
Customer will be given access to web-based tools for reviewing Engine condition
data, managing Alerts and assessing Engine health.

d)
Customer Notification Reports (“CNR”) for Engine condition monitoring trend
shift observation, including engineering review, analysis, and recommendations
will be provided to Customer as required on a 24x7 basis.

2.
CFM will identify an SD Service integration team leader to provide initial
program set-up, and provide technical support necessary to assist the Customer
in meeting Customer obligations specified in Article 2.

3.
As a part of the above SD Services, CFM shall review only the data and messages
delivered by Customer in accordance with Section 2 needed to perform the SD
Services.

4.
CFM and Customer agree that any information provided to Customer by CFM for use
in trending, performance analysis, troubleshooting, and managing operations are
advisory only.

It is a fundamental principle of the SD Services that CFM is not responsible for
line or other maintenance actions resulting from such advice. CFM will use
commercially reasonable efforts to identify and notify Customer of Engine and
Aircraft fault data. It remains the responsibility of Customer to conclusively
identify and resolve any Aircraft or Engine faults or adverse trends, and make
all maintenance decisions affecting Customer Aircraft.
  
2.
CUSTOMER’S RESPONSIBILITY UNDER THE DIAGNOSTICS PROGRAM

A)
Customer (or Customer’s operator by delegation of this responsibility) shall:



Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 39 of 41

--------------------------------------------------------------------------------




1.
Provide CFM all information and records requested by CFM that are reasonably
necessary for CFM to establish and provide the SD Service (including, but not
limited to, avionics specifications, aircraft/engine maintenance history, engine
configuration information, etc.). To the extent that such information and
records are not owned by Customer, Customer represents and warrants that it has
full authorization to disclose such information and records to CFM and that CFM
has the right to use such information and records for all of the purposes that
they are provided to CFM by Customer, including fulfilling CFM’s obligations
under this SD Service Agreement.

2.
Make available to CFM data used in the monitoring and diagnostics of Engines
eligible for coverage. Customer will authorize Customer’s air-to-ground service
provider to forward the data directly to the CFM SITA/ARINC address ILNGE7X or
PARJBXH. If air-to-ground equipment is not available, CFM will work with the
Customer to establish means such that the data is provided with minimal manual
intervention.

3.
Access the SD Service via the CWC. A web browser, an internet service provider
and a user id/password (supplied by CFM) is required. Such access shall be
subject to the then-current CFM Extranet Terms and Condition as provided on the
CFM Extranet site.

4.
Identify and resolve any aircraft or Spare/installed Engine faults or adverse
trends, whether or not such faults or adverse trends were communicated to the
Customer by CFM.



5.
Make all decisions in regard to maintaining aircraft and Engines and carry out
any required remediation to such aircraft or Engines.

6.
It remains the sole responsibility of Customer to conclusively identify and
resolve aircraft and Engine faults or adverse trends and make all maintenance
decisions affecting Customer aircraft. Notwithstanding any other provision,
regarding the SD Services only, the Customer waives all rights of recourse
against CFM and agrees to indemnify, defend and hold harmless CFM including
contractors, sub-contractors, employees, agents and anyone acting on their
behalf (hereinafter referred to collectively as the “Indemnitees” and
individually as the “Indemnitee”) from and against any and all liabilities,
claims, damages, losses (including costs and attorney’s fees), and judgments
(whether in contract, tort, negligence of any kind, including strict liability,
or otherwise) which may be suffered by, accrued against, be charged to, or
recoverable from the Indemnitees or any Indemnitee by reason of loss or damage
to or loss of use of any property (including intellectual property and
proprietary information) of the Customer and/or any third party, to the extent
attributable to the use and/or provision of the SD Services, except to the
extent that such loss, damage, bodily injury or death is due to the gross
negligence or willful misconduct of CFM.

B)
Customer acknowledges that the SD Services performed hereunder may be conducted
by CFM affiliates and that there is no prohibition on CFM's export of Customer
data for such purposes.

C)    
3.
WARRANTY



Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 40 of 41

--------------------------------------------------------------------------------




A)
CFM warrants to Customer that technical information and/or data furnished
pursuant to the SD Services shall conform, as of the time and date of delivery,
to the information provided by Customer and used by CFM. If any technical
information and/or data furnished by CFM hereunder does not meet this
requirement and Customer so notifies CFM within the time of performance
hereunder, CFM shall correct the discrepancy, at its cost, by providing
corrected data. The above limited warranty does not extend to data received but
not reviewed by CFM.

B)
It is understood that any information provided to Customer by CFM for use in
trending, performance analysis, troubleshooting, and managing operations is
advisory only. Information contained in or generated by the SD Service
represents an estimate based upon generally available fleet data or variable
data furnished by Customer.

C)
THE FOREGOING SD SERVICES DIAGNOSTICS SERVICE WARRANTY IS EXCLUSIVE AND IN LIEU
OF ALL OTHER WARRANTIES, WHETHER WRITTEN, ORAL, EXPRESSED, IMPLIED OR STATUTORY
(INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR
PARTICULAR PURPOSE).

4.
ASSIGNMENT

[…***…]. Notwithstanding the foregoing, where Customer is a lessee or otherwise
not the owner of the Engines, CFM reserves the right to disclose operational
performance data to the owner of the Engines, subject to appropriate obligations
of confidentiality.




Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 41 of 41

--------------------------------------------------------------------------------





cfmlogo.jpg [cfmlogo.jpg]
 
 
 
GE
Aviation


Packey Velleca
Sales Director, North America
One Neumann Way
Cincinnati, OH 45215
USA


Office: 513-243-8465
Mobile: 513-379-7847
Email: Packey.Velleca@ge.com







LETTER AGREEMENT NO. 3
TO GTA No. 1-0000008363




July 26, 2016








WHEREAS, CFM International, Inc. (hereinafter individually referred to as “CFM”)
and Allegiant Air, LLC (herein, if referred to separately, “Allegiant”) and
Sunrise Asset Management, LLC (herein, if referred to separately, “SAM”)
(together or separately (and notwithstanding that SAM is not an “airline”, per
se) hereinafter referred to as “Airline”) (CFM and Airline being hereinafter
collectively referred to as the “Parties”) have entered into General Terms
Agreement 1-0000008363 (hereinafter referred to as “GTA”); and


WHEREAS, the GTA contains the applicable terms and conditions governing the sale
by CFM and the purchase by Airline of spare engine(s), related equipment and
spare parts therefor in support of Airline’s CFM powered fleet of aircraft,
including those acquired from Airbus S.A.S (“Airbus”) (or “Airframer”).


NOW THEREFORE, in consideration of the mutual covenants herein contained, the
Parties agree as follows:






1.
Allegiant has agreed to acquire and take delivery of (12) new firm CFM56-5B4
(“Engine”) powered A320CEO aircraft (together the “Aircraft”) direct from
Airframer in accordance with the delivery dates set forth in Attachment A
hereto, as the same may be modified, with notice to CFM, consistent with the
terms of the Aircraft Sale Agreement (the “Aircraft Delivery Schedule”) pursuant
to a sale



Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 1 of 15



--------------------------------------------------------------------------------




and purchase agreement executed on or about the date hereof between Allegiant
and Airframer (the “Aircraft Sale Agreement”). The Engines installed in the
Aircraft are hereinafter referred to as “Installed Engines’. It is planned that
SAM will make the purchase and lease the Aircraft to Allegiant.


“Continued Production” means that at any relevant time, aircraft of the same
make and model as the Aircraft and having the same make and model as the Engines
remain in production (including aircraft manufactured but not delivered) by both
Airframer and CFM.


2.
Provided that Airline takes delivery of at least […***…] of the Aircraft,
Airline agrees to purchase and take delivery of […***…] CFM56-5B4 spare Engine
(“Spare Engine”) from CFM according to the Spare Engine delivery schedule set
forth in Attachment A hereto, as may be modified only by the mutual agreement of
CFM and Airline (the “Spare Engine Delivery Schedule”). If, at any time, Airline
does not take delivery of at least […***…] of the Aircraft due solely to acts,
or failure to act, of CFM, or due to reasons beyond the control of Airline,
Airline shall have the right to terminate its obligations with respect to the
purchase of the Spare Engine hereunder and any deposit or “Security” provided to
CFM for the Spare Engine shall be promptly refunded to Airline, on demand and
thereafter, neither party shall have any further rights or obligations with
respect to the sale and purchase of the Spare Engine hereunder. Notwithstanding
the foregoing, in the event that Airline acquires the Spare Engine prior to
delivery of any Aircraft, this provision will be void and have no further force
or effect.



3. The reference price for Installed Engine shipsets (“Installed Engine Shipset
Reference Price”), as and when delivered under the Aircraft Delivery Schedule,
shall be […***…] (Jan. 2016 USD. CPI = 216.64) for CFM56-5B4 Engines. This
Reference price will be the basis for the calculation of the Escalation Cap
allowance described herein.






In consideration of the above, CFM agrees to the following:


A.    Special Allowances
    
CFM agrees to provide the following allowances to Airline subject to the
conditions set forth in Attachment B hereto:


(i)
Aircraft Allowance



For each of the Aircraft referenced and delivered to Airline under the Aircraft
Delivery Schedule, CFM will provide Airline with a per-Aircraft allowance of
[…***…].




Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 2 of 15



--------------------------------------------------------------------------------




Such per Aircraft Allowance is stated in January 2016 US Dollars (CPI=216.64),
and shall be adjusted for escalation to the date of delivery of each Aircraft to
Airline in accordance with the escalation formula set forth in Attachment D
hereto. If due to fault or negligence of Airline, there is a delay in delivery
of Aircraft, such escalation shall stop at the original (scheduled delivery date
in effect at the time of delay due to fault or negligence of Airline) scheduled
delivery date of the Aircraft.


Each per Aircraft Allowance will be earned by Airline upon delivery of each
shipset of Installed Engines to Airframer, and paid as follows:


If paid to Airline
Each per Aircraft Allowance will be made available and paid to Airline within
(3) business days following receipt of written notice from Airline that it has
taken delivery of each Aircraft.


If paid to Airframer
If requested in writing by Airline at least 30 days prior to scheduled Aircraft
delivery date, CFM will pay the Aircraft Allowance directly to the Airframer.
Notwithstanding the foregoing, CFM will not initiate the actual payment of the
Aircraft Allowance to the Airframer until it receives further written direction
by Airline at the time Airline takes delivery of each Aircraft.


Airline will keep CFM informed of any Aircraft delivery date changes. For the
avoidance of doubt, CFM agrees it shall not provide the Aircraft Allowance to
the Airframer without the Airline’s further written direction under the
foregoing and Airline agrees that it shall not issue such further written
direction earlier than the date of Aircraft delivery to Airline. If, after such
further written direction from Airline, CFM actually provides the Aircraft
Allowance to the Airframer and the actual delivery date is delayed (not due to
acts or failure to act by CFM) more than 2 days from the date CFM provides such
allowance, Airline will pay to CFM interest on such amount, calculated from the
date of payment to the Airframer to the date of actual Aircraft delivery.
Interest will be computed at […***…]. Such payment to the Airframer may be
offset against any amounts due and owing CFM.


(ii)
Spare Engine Allowance



Upon delivery of the Spare Engine, CFM will provide Airline with an allowance in
the form of a […***…] credit off the invoice issued by CFM. The price for the
Spare Engine will be in accordance with Attachment C. The Spare Engine Delivery
Schedule may be mutually amended, but in no case will CFM provide a Spare Engine
Allowance for Spare Engine deliveries which, due to fault or negligence of
Airline, occur beyond […***…].




Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 3 of 15



--------------------------------------------------------------------------------




[…***…]


[…***…]


Notwithstanding previous agreements with Airframer, the Installed Engine Shipset
Price so long as there is Continued Production, shall be subject to escalation
from January 2016 (CPI=216.64) to the month delivery to the Airline, in
accordance with Attachment D […***…].


For Engines delivered directly to Airframer from CFM for installation on the
firm Aircraft with delivery dates that occur after the period covered by the
Aircraft Delivery Schedule, […***…].






[…***…]


The price of Spare Engines delivered directly to Airline from CFM with delivery
dates that occur on or before December 31, 2018 shall be subject to escalation
from January 2016 (CPI=216.64) to the month of delivery […***…].


For delivery of spare engines after December 31, 2018 and such delay results
from the fault or negligence of Airline […***…].




B.
Spare Engine Base Price Protection



Base prices of the Spare Engine shall be as set forth in Attachment C hereto,
and shall be subject to adjustment for escalation in accordance with Section 2
Part A.iv above, as applicable, through […***…]. If the delay of a Spare Engine
delivery is not due to a fault of the Airline, the price will not escalate
beyond the scheduled delivery date.


For […***…] Spare Engine in this Letter Agreement (and notwithstanding the
provisions of Exhibit C of the GTA), CFM shall render to Customer an invoice for
[…***…] of the base price (unescalated) and constituting a progress payment of
the price thereof, which Customer shall pay within […***…] calendar days after
the date of the invoice; and payment of the balance, including amount for price
escalation to the month of scheduled delivery, if any, shall be made upon
delivery.


C.
Special Guarantees



CFM agrees to provide the following special guarantees to Airline in support of
the firm Aircraft (Installed Engines) and Spare Engine described in this Letter
Agreement. These special guarantees are subject, to (i) the Limitation of
Liability


Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 4 of 15



--------------------------------------------------------------------------------




provisions set forth in the GTA, (ii) the General Conditions set forth in
Section II of Exhibit A to the GTA and (iii) to the Basis and Conditions for
Special Guarantees set forth in Attachment E hereto. Terms which are capitalized
but not otherwise defined herein shall have the meaning ascribed to them in
Section I of the GTA.


It is understood that these Special Guarantees are personal to the Airline and
not assignable to any third party, including any financier, lender or the like,
but the CFM56 Engine Warranty Plan under Exhibit A to the GTA may be assigned as
additional security to any lender or financier and to any third party subject to
the terms of permitted assignment as set forth in the GTA






(aa).
Extended New Engine and Module Guarantee

CFM warrants each new Engine and Module against Failure as follows:
a.
[…***…]



b.
[…***…]



c.
[…***…]    



This Guarantee is conditioned on the Engine being repaired or altered in a
maintenance repair and overhaul shop designated by CFM.


(bb)
TruEngine

Airline’s Engines (whether being Installed Engines or Spare Engines) will be
included in the CFM TruEngine program, free of charge.




(cc)
Extended New Parts Guarantee

[…***…]




(dd)
Extended Campaign Change:

[…***…]




(ee)    Extended Ultimate Life
[…***…]


D. For Installed Engines, CFM will deliver to Airframer the then-current
production configuration at the time of delivery of Airline's Engines to
Airframer.
Each Spare Engine shall i) be the then-current production configuration at time
of delivery to Airline, and ii) meet all production requirements of
airworthiness, quality and performance.


Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 5 of 15



--------------------------------------------------------------------------------




Where the production requirements of airworthiness, quality and performance of
the Spare Engine are not met (as demonstrated by the performance test results
and an external physical inspection of the Spare Engine by Airline’s
representative prior to delivery), CFM and Airline shall discuss rectification
and/or a reasonable commercial settlement, which may include the offering by CFM
of a replacement engine. Airline shall be allowed to have a representative
present at the performance of the Spare Engine performance test, of which test
Airline shall be given reasonable notice.
[…***…]


The obligations set forth in this Letter Agreement are in addition to the
obligations set forth in the GTA. In the event of conflict between the terms of
this Letter Agreement and the terms of the GTA, the terms of this Letter
Agreement shall take precedence. Terms which are capitalized but not otherwise
defined herein shall have the meaning given to them in Article I of the GTA.


Confidentiality of Information. This Letter Agreement contains information
specifically for Airline and CFM, and nothing herein contained shall be divulged
by Airline or CFM to any third person, firm or corporation, without the prior
written consent of the other Parties, which consent shall not be unreasonably
withheld; except (i) that Airline’s consent shall not be required for disclosure
by CFM of this Letter Agreement, to an Engine program participant who is an
Engine service provider under such program, CFM joint venture participant,
engineering service provider or consultant to CFM so as to enable CFM to perform
its obligations under this Letter Agreement or to provide informational data so
long that in each such case, the recipient agrees to keep such information
confidential on terms as restrictive as set forth herein; (ii) to the extent
required by Government agencies, by law, or to enforce or defend claims under
this Letter Agreement; (iii) to the extent necessary for disclosure to the
Parties’ respective insurers, accountants or other professional advisors who
must likewise agree to be bound by the provisions of this paragraph; and (iv)
Airline may disclose such information to the Airframer as reasonably necessary
for Airline to obtain the full benefit of the terms hereof. In the event (i) or
(iii) occur, suitable restrictive legends limiting further disclosure shall be
applied. In the event this Letter Agreement, or other CFM information or data is
required to be disclosed or filed by government agencies by law, or by court
order, Airline shall, if practical and if permitted, notify CFM at least thirty
(30) days in advance of such disclosure or filing and shall cooperate fully with
CFM in seeking (at CFM’s expense) confidential treatment of sensitive terms of
this Letter Agreement.


It is further acknowledged and agreed by the Parties that neither Party shall
publicly announce or disclose the Parties’ entry into this Letter Agreement
without the consent of the other party, including consent to the text of any
such announcement. Each Party shall give its cooperation to permit such an
announcement in due course after execution hereof.
    




Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 6 of 15



--------------------------------------------------------------------------------






ALLEGIANT AIR, LLC        CFM INTERNATIONAL, INC.




Signature:    _/s/_________________        Signature:    _/s/_________________




Name:        ____________________        Name:        ____________________




Title:        ____________________        Title:        ____________________                        


Date:        ____________________        Date:        ____________________








SUNRISE ASSET MANAGEMENT, LLC        




Signature:    _/s/__________________        




Name:        ____________________        




Title:        ____________________




Date:        ____________________        








Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 7 of 15



--------------------------------------------------------------------------------






ATTACHMENT A


Aircraft Delivery Dates




Firm Aircraft Qty.
Engine Type
Delivery Date
12 A320CEO
CFM56-5B4
[…***…]





Spare Engine Delivery Schedule




Spare Engine Qty.
Engine Type
Delivery Date
[…***…]
[…***…]
[…***…]













Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 8 of 15



--------------------------------------------------------------------------------






ATTACHMENT B
CONDITIONS FOR SPECIAL ALLOWANCES/DELAY/CANCELLATION


“Special Allowances” are the allowances described in Section A.i, A.ii, A.iii,
A.iv.




1.    Special Allowance for Initial Aircraft Sale Only
Any Special Allowance described herein applies only to the new firm Aircraft
equipped with new Engines (the “Installed Engines”) purchased by Airline
directly from the aircraft manufacturer in accordance with this Letter Agreement
and Spare Engine purchased by Airline from CFM. The Special Allowances do not
apply to aircraft equipped with buyer-furnished engines or, aircraft that have
been previously sold or otherwise acquired through resale, lease, transfer,
trade or exchange.


2.    Special Allowance Not Paid
Special Allowances described herein will become unearned and will not be paid if
Engines have been delivered to the Airframer for installation in Airline's
Aircraft and, thereafter, for any reason, Airline's purchase order with the
aircraft manufacturer is terminated, canceled or revoked.


3.    Termination of Special Allowances
Airline agrees that all of the Special Allowances shall expire […***…] (the
“Expiration Date”). For the avoidance of doubt, it is understood that CFM shall
have no further obligation beyond the Expiration Date to provide any of such
Special Allowances which were not provided to Airline, through no fault of CFM.
   
4.    Adjustment of Special Allowances     
A.
[…***…] the Special Allowance shall be adjusted in accordance with Adjustment of
Special Allowance in paragraph B below, except:



1.
For Aircraft, Airline can demonstrate to CFM that Airline did not owe (whether
paid by Airline or not) Airframer any penalty or payment for such cancelation or
failure to accept delivery, and such cancelation or failure to accept delivery
was not due to an Aircraft substitution or conversion to an aircraft model other
than the model of the Aircraft, or



2.
For Spare Engine, such cancellation or failure to accept delivery was due to
fault of CFM or due to reasons beyond the control of Airline.



B.
Adjustment of Special Allowances.



1.
[…***…]



2.
[…***…]



3.
[…***…]





5.    Assignability of Special Allowance


Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 9 of 15



--------------------------------------------------------------------------------




Any allowance described herein is exclusively for the benefit of Airline and is
not assignable without CFM's written consent. It is understood that the Special
Allowances may be invoked by either Allegiant or SAM.


6.    Set Off for Outstanding Balance
CFM shall be entitled, with five (5) days written notice to Airline, to set off
any outstanding payment obligation then due and owing from Airline to CFM (and
not subject to a good faith dispute) for Engines, Spare Engines or engine
overhaul services with GE or CFM, or services (solely in connection with this
Letter Agreement and/or GTA), which amount(s), in the aggregate, exceed […***…],
against any amount payable by CFM to Airline in connection with this Letter
Agreement and/or GTA.


7.
Cancellation of Installed or Spare Engines

[…***…]


1.
[…***…]



2.
[…***…]



[…***…]


CFM shall retain any progress payments or other deposits made by Airline to CFM
for any such Engine, and such progress payments will be applied to the
cancellation charge for such Engine. Progress payments held by CFM in respect of
any such Engine which are in excess of such amounts will be refunded to Airline,
provided Airline is not then in arrears on other amounts owed to CFM.


CFM shall invoice Customer for all such payments; invoice payment terms shall be
net 30 and otherwise in accordance with Exhibit C, Section F of GTA.


8.    Delay Charge for Installed or Spare Engines
In the event Airline delays the delivery of a Spare Engine beyond the period
specified by the Spare Engine Delivery Schedule, or Airline causes a delay in
delivery of an Installed Engine beyond the period specified by the Aircraft
Delivery Schedule, for a period, or cumulative period, of more than […***…], the
provisions of Section 4 and 7 above shall apply.






9    Aircraft Not Operated for Minimum Period
[…***…]


Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 10 of 15



--------------------------------------------------------------------------------






ATTACHMENT C




BASE PRICES FOR BASIC SPARE ENGINE






 
 
 
 
 
 






Item


Base Price
Jan 2016 US Dollars
CPI=216.64


 
 
1.
CFM56-5B4 basic Spare Engine
[…***…]
 
 
 
 
 
 
 
 
 
 
 
 


A. Base prices are subject to escalation in accordance with Attachment D and are
subject to the Escalation Cap. Base prices are effective for basic Spare Engines
delivered to Airline by CFM on or before […***…], and thereafter, so long as the
fault or negligence of Airline does not cause a delay in delivery after such
date.


B. The selling price of Spare Engines delivered after […***…] shall be the base
price then in effect, which base price shall be subject to adjustment for
escalation in accordance with CFM’s then-current escalation provisions;
provided, however, if there is such a delay in delivery of the Spare Engine to a
date after […***…] which delay is not due to the fault or negligence of Airline,
CFM shall provide the price protection in effect prior to such date pursuant to
this Letter Agreement until the time of delivery.







Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 11 of 15



--------------------------------------------------------------------------------






ATTACHMENT D
 
CFM ESCALATION FORMULA




I.
The base price for Products purchased hereunder shall be adjusted pursuant to
the provisions of this Exhibit.



II.
For the purpose of this adjustment:



A.
Base price shall be the price(s) set forth in the applicable Letter Agreement.



B.
The Composite Price Index (CPI) shall be calculated, to the second decimal
place, using the following formula:



[…***…]




[…***…]
[…***…]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[…***…]


C.
Each CPI shall be determined to the second decimal place. Calculation shall be
to the third decimal digit and if the third decimal digit is five or more, the
second decimal digit shall be raised to the next higher figure. If the third
decimal digit is less than five, the second decimal figure shall remain as
calculated.



C.
The Base Composite Index (CPIb) shall be the base index stated in the published
prices.



III.
Base prices shall be adjusted in accordance with the following formula:



[…***…]




IV.
The invoice price shall be the final price and will not be subject to further
adjustments in the indices. In no event shall the invoice price be lower than
the base price.



Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 12 of 15



--------------------------------------------------------------------------------






IV.
The ratio […***…] shall be calculated to the fourth decimal digit. If the fourth
decimal digit is five or more, the third decimal digit shall be raised to the
next higher figure, and if the fourth decimal digit is less than five, the third
decimal figure shall remain as calculated. If the calculation of this ratio
results in a number less than 1.000, the ratio will be adjusted to 1.000. The
resulting three digit decimal shall be used to calculate Pn.



V.
Values to be utilized in the event of unavailability. If at the time of delivery
of Product, CFM is unable to determine the adjusted price because the applicable
values to be used to determine the […***…] have not been released by the Bureau
of Labor Statistics, then:



a)    The Price Adjustment, to be used at the time of delivery of the Product,
will be determined by utilizing the escalation provisions set forth above. The
values released by the Bureau of Labor Statistics and available 30 days prior to
scheduled Product delivery month will be used to determine the […***…] values
for the applicable months (including those noted as preliminary by the Bureau of
Labor Statistics) to calculate the Product Price Adjustment. If no value have
been released for an applicable month, the provisions set forth in Paragraph b,
below, will apply. If prior to delivery of a Product, the U.S. Department of
Labor changes the base year for determination of the […***…] values as defined
above, such rebase values will be incorporated in the Price Adjustment
calculation.


b)    If prior to delivery of a Product, U.S. Department of Labor substantially
revises the methodology used for the determination of the values to be used to
determine the […***…] values (in contrast to benchmark adjustments or other
corrections of previously released values), or for any reason has not released
values needed to determine the applicable Price Adjustment, CFM will, and
without discrimination to Airline, and prior to delivery of any such Product,
select a substitute for such values from data published by the Bureau of Labor
Statistics or other similar data reported by non-governmental United States
organizations, such substitute to lead in application to the same adjustment
result insofar as possible, as would have been achieved by continuing the use of
the original values as they may have fluctuated during the applicable time
period. Appropriate revisions of the formula will be made as required to reflect
any substitute values. However, if within 24 months from delivery of the
Product, the Bureau of Labor Statistics should resume releasing values for the
months needed to determine the Product Price Adjustment, such values will be
used to determine any increase or decrease in the Product Price Adjustment from
that determined at the time of delivery of such Product.


c)    In the event escalation provisions are made non-enforceable or otherwise
rendered null and void by any agency of the United States Government, the
parties agree, to the extent they may lawfully do so, to equitably adjust the
base price of any affected Product to reflect an allowance for increase or
decrease in labor compensation and material costs occurring since February of
the Base Price year (2016) which is consistent with the applicable provisions of
this Price Escalation formula.


d)    For the calculation herein, the values released by the Bureau of Labor
Statistics and available to CFM at the end of the month prior to scheduled
Product delivery month will be used to determine the […***…] values for the
applicable months (including those noted as preliminary by the Bureau of Labor
Statistics) to calculate the Product Price Adjustment for the Product invoice at
the time of delivery. The values will be


Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 13 of 15



--------------------------------------------------------------------------------




considered final and no Product Price Adjustment will be made after Product
delivery for any subsequent changes in published index values.


Note:     Any rounding of a number, with respect to escalation of the Product
Price, will be accomplished as follows: If the first digit of the portion to be
dropped from the number is five or greater, the preceding digit will be raised
to the next higher number.


Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 14 of 15



--------------------------------------------------------------------------------






ATTACHMENT E


BASIS AND CONDITIONS FOR SPECIAL GUARANTEES




A.    General Conditions


The Special Guarantees offered in this Letter Agreement have been developed
specifically for Airline's new Installed Engines and all Spare Engines,
purchased under this Letter Agreement. The General Conditions described in
Exhibit A of the General Terms Agreement between CFM and Airline apply to the
guarantees and such guarantees are offered to Airline contingent upon:


1.    Airline accepting delivery of the Installed Engines (with associated
Aircraft) in accordance with the Aircraft Delivery Schedule and accepting
delivery of the Spare Engine in accordance with the Spare Engine Delivery
Schedule.


2.    Agreement between Airline and CFM regarding administration of the
guarantees;








B.    Administration


If compensation becomes available to Airline under more than one specific
guarantee, Airframer guarantee for which CFM has agreed to participate in,
warranty or other engine program consideration, Airline will not receive
duplicate compensation but will receive the compensation most beneficial to
Airline under a single guarantee, warranty or other program consideration. If
there is a dispute between CFM and the Airframer about which of them is
responsible for payment of related compensation to Airline available under a
Special Guarantee as a result of CFM’s failure to meet such Special Guarantee,
CFM shall promptly pay the compensation to Airline under such Special Guarantee
and will be subrogated to Airline’s rights to any related compensation from the
Airframer (to the extent Customer may disclose information concerning the
Airframer’s obligations to compensate Customer). Unless otherwise stated, the
guarantee compensation will be in the form of non-expiring credits to be used by
Airline against the purchase from CFM of Spare Engines, spare Parts, and/or
Engine services.






Allegiant 5B GTA No. 1-0000008363            CFM Proprietary
Information                        Page 15 of 15

